– I declare resumed the session of the European Parliament adjourned on Thursday, 11 March 2004.
– Colleagues, in opening the part-session today, I feel it is appropriate to mark, in solemn fashion, the passing of a much-loved and remarkable former Head of State, Her Royal Highness Princess Juliana of the Netherlands, whose funeral service will take place tomorrow.
The Queen Mother was monarch of the Netherlands from September 1948 until her abdication in 1980. As such she oversaw the extraordinary transformation of her country from the low point of the immediate post-war period, through decolonisation and onto the vibrant and prosperous nation we know today, which plays such a constructive and leading role in our European Union.
She endeared herself to her people by her humility, her simplicity, her solidarity with the people – most particularly during the floods of 1953 – and her commitment to peace, cooperation and reconciliation.
Our condolences go to Queen Beatrix, to the members of her family and to all the citizens of the Netherlands.
I ask you now to observe a minute's silence.
(1)
– I have been informed that Mr Christos Folias has been appointed Secretary of State in the Greek Government.
I congratulate him on this appointment and note pursuant to Rule 8(4) of the Rules of Procedure the end of his term of office at the European Parliament with effect from 10 March 2004.
By letter of 24 March 2004 the Greek Minister of the Interior informed us that Ms Meropi Kaldi has been appointed a Member of the European Parliament to replace Mr Folias with effect from 24 March 2004. I welcome our new colleague and remind Members that, under Rule 7(5), until such time as a Member's credentials have been verified or a ruling has been given on any dispute, the Member shall take her seat in Parliament and on its bodies and shall enjoy all the rights attaching thereto.
The Latvian authorities have informed me that the term of office of the following three Latvian observers at the European Parliament has come to an end: Mr Juris Dobelis with effect from 18 March 2004, Mr Aldis Kuskis with effect from 18 March 2004 and Mr Rihards Piks with effect from 24 March 2004. The following have been appointed as observers to the European Parliament: Ms Silva Golde to replace Mr Rihards Piks with effect from 24 March 2004, and Ms Inese Slerere to replace Mr Aldis Kuskis with effect from 24 March 2004.
– Mr President, ladies and gentlemen, I ask you to give your attention, for a moment, to something that is not on the agenda, namely a rather extraordinary occurrence. I hope you will not object to my mentioning it, and I ask for your help.
There is a Member of this House who has today made, in the German press, and to the , extensive and serious allegations against – in his own words – some 200 Members of this House, who he believes to be guilty of offences against the rules by which this House is governed. This has to do with the payment of attendance allowances and with who is entitled to sign the attendance registers. There is nothing new about this; it is something we have had to discuss on many occasions. What I do, however, regard as a very serious matter, is that the Member in question has today told the that he knows of 7 200 specific instances in which this has happened – 7 200 specific instances!
I believe this allegation to be so serious that I must ask you, Mr President, to get in touch with the Member in question. I would like to see these 7 200 instances brought before you, and I believe that the relevant supervisory bodies – whoever it is that has responsibility for this, be it the quaestors, the Committee on Budgetary Control, the Court of Auditors, OLAF – should deal with them. If there is evidence of illegality here, such breaches of the law must be investigated. If no such evidence exists, the fact that 7 200 offences have been alleged cannot be allowed to rest. What I ask you to do is to help the responsible authorities discharge their responsibility for clearing up any breaches of the law that have occurred. If though, what has been done is in conformity with our rules, then that must be established as a matter of fact.
– Colleagues who travel to Strasbourg from Ireland on a Monday will know that it takes many hours to get here; I was not aware of this matter until now. It is an issue of the utmost seriousness and I will treat it as such. Having listened to you, Mr Schulz, I will contact the Member in question and ask him to furnish me with some detail.
I want to give an assurance – as I have already done at a meeting of the Conference of Presidents – that there has not been a single case drawn to my attention as political authority in this House that has not been fully acted on in accordance with the Rules of Procedure. I give that assurance today, and if there is evidence to support these allegations we will follow it up. But equally, if the evidence is not there, the honourable course of action would be to withdraw the allegations.
– Mr President, I want to follow that up. Grateful though I am to you for this statement, I have something to ask of you. These are serious accusations, and serious accusations touch upon people’s honour and integrity, even if they are found to be baseless. If there is any substance to these accusations, the actions to which they refer must be punished.
We are always being accused of looking after our own interests, so that if something is made available to you as President, that is not seen as investigating it sufficiently. So let me again ask you to consult not only this House, but also, where necessary, other authorities outside it; the Court of Auditors, for example, which could certainly check to see whether or not Members are obeying the rules. That is why I believe it is in the interests of all of us that these accusations should be brought out into the open and examined by an authority competent to do so.
– Mr Schulz, I do not wish to hide anything from any appropriate authority, but as President, I do not want the details and facts behind the allegation to be hidden from me. If there is something worth looking at, then by all means let us look at it. The first duty, in terms of collegiality, is to provide the detail. Unlike you, I have not had the benefit of seeing the allegations. I would like to see the meat, not just the allegations.
Mr President, unfortunately, as far as I am aware, our Rules make no provision for dealing with a Member who makes spurious allegations about colleagues, particularly in the context of an election campaign, which this clearly is. Having taken nine hours to get here, as you did, I have not had a chance to see the allegations either, but you can have no doubt that the College of Quaestors will give them the urgent attention they require, because I know they are causing immense distress to many colleagues. Also, in an election year, it perhaps adds to people's paranoia with regard to these matters.
– Thank you, Mrs Banotti.(1)
– On 12 January 2004 I announced that I had received a letter from the French Minister for Foreign Affairs, including an annex containing a file concerning the disqualification from office of Mr Michel Raymond. Pursuant to the second paragraph of Rule 7(4) of the Rules of Procedure, the matter was referred to the committee responsible, namely the Committee on Legal Affairs and the Internal Market.
On 17 March the Chairman of the Committee on Legal Affairs and the Internal Market informed me that a majority of his committee, after examining the matter at its meetings of 27 January, 19 February, 8 and 17 March, had taken the view that Parliament should not take note of Mr Michel Raymond's disqualification from office until such time as the French , with whom Mr Raymond had lodged an objection on 26 January 2004, had reached a decision on the French Government decree of 25 November 2003.
In light of that reference and of the advice given to me, I intend to follow the advice of the Committee on Legal Affairs and the Internal Market.
Mr President, you will remember that I challenged the referral of this affair to the Committee on Legal Affairs and the Internal Market. I stand by that point of view and I ask you to look at this precedent more closely.
At a time when we are about to open an electoral campaign, the fact that Parliament is able to protect its Members, even if they commit Community budget fraud, is, I believe, an extremely serious issue. The opinion delivered by the Committee on Legal Affairs is characterised by bad faith and a poor interpretation of the texts. It does this House no credit to hound any Commissioner who commits the slightest blunder as regards handling budgetary funds or to give undue protection to one of our Members who, for private gain, used and abused Community funds from the common agricultural policy. I deplore this decision by our House.
– I take note of your point, Mrs Berès. You have indeed raised this matter before. I believe I was correct, in procedural terms, to refer the matter to the appropriate committee. As I said, it has been discussed on several occasions. I have offered no direction and have not sought in any way to influence the outcome of the work of that committee. I feel that the advice given to me follows the due process; it does not seek unduly to protect any Member of this House.
If there are any further submissions on this matter from you or colleagues, I will refer them to the attention of the relevant committee.(1)
Mr President, I wish to express the sorrow that I feel, that we all felt, at the appalling devastation wrought by the Madrid terrorist attack and to express our sympathy and solidarity with the families of those murdered, and with the injured and their families. I should also like to express my profound admiration for the public-spirited and dignified behaviour of the people of Madrid, and for the extraordinary efficiency of all of the emergency services provided by institutions at state, autonomous community, city and municipality level. The maturity with which Spanish society has behaved, as in other communities afflicted by appalling man-made disasters, confirms Spain as a country that is rooted, both civically and democratically, in Europe. All of this took place without any xenophobic reactions or statements, and without any backlash against specific religions or countries. In light of everything that took place and the admirable behaviour of the people, it is essential that we adopt strong and democratic measures in the EU in the fight against terrorism. We must also, however, fight vigorously to prevent a militaristic polarisation of views and an ideology that is simply anti-terrorist from taking root in Europe and we must fight to ensure that our societies are never ruled by such ideology.
Mr President, I appeal to the House and to the President to take every action possible in order to try to bring to an end the human rights abuses in Iran. The Iranian regime has been perpetrating severe human rights abuses for far too long. I appeal to the President to express the protest of this House to the Iranian regime and call upon it to bring to an end these human rights abuses as soon as possible. There was a major gathering of Europe's Iranian community in Brussels on 21 March, and there were heartfelt calls from Iranian exiles for a change to the approach of the regime in Iran. Every MEP in this House should back Europe's Iranian community in demanding human rights and in demanding justice for Iranians.
– Mr President, on the night of 19 March, 23 young people died in a terrible bus accident in Konginkangas in central Finland. This collision between a bus and a juggernaut is the worst road traffic accident in the history of our country.
A committee of inquiry has been set up by the government to investigate the causes of the accident. Was the extremely slippery road surface to blame, or rolls of paper loaded too loosely onto the vehicle; or was the accident that took the lives of 23 young people due to something else? I hope that, in the future, Parliament too will be able to benefit from this committee’s investigation. At the same time, I would ask you when, in two weeks’ time, you visit Finland, to offer Parliament’s condolences to our people for this terrible accident.
Mr President, I wish to condemn the arrest, by the armed forces of Colombia, of Rubiel Vargas, a member of the Executive Committee of the Columbian Communist Youth and correspondent of the independent news agency Ancol. This arrest comes two months after the arrest of Gabriel Becerra, Secretary-General of the Communist Youth and representative of the social and political front of Colombia, on 23 January. Luz Perly Córdoba, a trade unionist from the agricultural movement Campesina de Arauca, was arrested on 18 February and the communist Marίa Lucero Henao was murdered, together with her husband, by soldiers on 6 February.
This is just a small sample of the persecutions suffered by communists and grass-roots fighters in general in Colombia. It illustrates just how hypocritical President Uribe was when he spoke of national reconciliation a few weeks ago, during the official reception which you and the few Members present in the House afforded him.
Mr President, today marks the official enlargement of NATO from 19 to 26 members as the three Baltic Republics join Slovakia, Slovenia, Romania and Bulgaria – in effect all the current EU accession countries except Malta and Cyprus. Last week I was in Austria, where there is considerable political pressure for it too to abandon its cherished neutrality and join NATO.
It is essential we support the ongoing stability of NATO, which is active in the fight against international terrorism, as evidenced by its out-of-area action in theatres as far away as Afghanistan. We must not let the ESDP undermine our alliance with the United States – the only military power spending serious money on defence – whilst all of the EU is cutting expenditure. We must also avoid duplication of effort with the separate planning and command and control structures of the ESDP.
Lastly, we must reassure our Russian neighbours that NATO enlargement – particularly to the Baltics – is no threat to their security, and the rapid ratification by these states of the CFE Treaty would go a long way to calming Russian fears.
Mr President, I would like to draw the House's attention to a very strange and preposterous statement made last week by the Rector of the University of Istanbul. Apparently – though I saw him saying these things on television – he said that Turkey has no reason to make any concessions to the EU over Cyprus and that it is easy for Turkey to resolve this matter by sacrificing 135 000 – he has even counted the number – of its soldiers in order to occupy both Cyprus and Greece. He made these preposterous statements to the great applause of his audience, which again, as it so happened, I observed on television.
I am not saying that this incriminates the Turkish Government or that it incriminates the majority of Turkish public opinion, but if there is a section of public opinion which expresses itself in this way in Turkey, then we have to be more cautious in accepting Turkey and indeed cooperate with progressive forces in the country in order to bring about a real change of mind, without which there can be no real fusion between Turkey and the European Union.
– I recently spoke at meetings with a number of NGOs in Istanbul, including students from the university there, who seemed remarkably more enlightened in their opinions than the rector who has the privilege to be in charge.
Mr President, I rise to raise the case of Hans-Martin Tillack, a journalist arrested ten days ago by Belgian police, under instructions from OLAF. It was fairly heavy-handed stuff, I believe, with the gentleman being incarcerated for ten hours without access to a lawyer, and there are many other problems with the case. I wonder if you could raise this matter with OLAF because, on the subject of Eurostat, there did not seem to be the massive speed that was required for this case and it would be a much more interesting case for us in this Parliament.
I am also very concerned about freedom of the press in Belgium and I wish you would take this up with the Belgian Home Office.
Mr President, a dispute has arisen in Italy, to be specific in my region, the Trentino-Alto Adige/South Tyrol, regarding the ethno-linguistic census organised under the region’s statute of special autonomy and assiduously carried out by the German-speaking administration. This census runs counter to the principle of free movement as well as to Directive 95/46/EC on the protection of personal data and in particular to Article 8 protecting the ethnic origin of citizens.
Whilst possible infringement proceedings are underway against the Italian State, it seems that Commissioner Bolkestein directly agreed to a solution with the Governor of the Province of Bolzano, as the President himself announced after returning from a trip to Brussels. Considering that the Italian Government, which is responsible for this kind of negotiation, has already made an official protest, I would be pleased to know from Commissioner Bolkestein what the tenor of this meeting was: if it is true that a solution was agreed to or if the issue was simply discussed.
– I see that Commissioner Bolkestein is here. He may choose to respond to your question at some other moment and in a different way, but it is not appropriate to put the question directly to him at this time.
Mr President, I am addressing you on behalf of our fellow MEP, Mr Eurig Wyn, who is currently in Turkey as an observer for the local elections. He has asked me to inform you and our fellow MEPs of the fact that he has been denied access to the premises where the elections are taking place in various places in Eastern Turkey. I think he will be enlarging on this experience, which should be added to the reports of violence during these recent elections in Turkey, which has even resulted in deaths. This underlines once again that Turkey is failing to fulfil the Copenhagen criteria.
Mr President, ladies and gentlemen, the United Nations Educational, Scientific and Cultural Organisation (UNESCO) recently awarded its World Press Freedom Prize to the Cuban journalist and writer Raúl Rivero. This incurred the usual wrath of the Cuban dictatorship and led to protests against UNESCO for giving this award to a writer and journalist who was sentenced to 20 years in prison, along with 74 other dissidents.
Mr President, ladies and gentlemen, after this House awarded the Sakharov Prize to Oswaldo Payá, and in so doing encouraged Cuban dissidents and the fight for freedom in Cuba, we cannot remain silent. We must make the point time and time again that Cuba must respect human rights and that the tyranny of the Cuban regime is outmoded and out of step.
Mr President, I should like to ask you to communicate with the Cuban authorities and express our concern for the political prisoners’ health and at the fact that they are languishing in Cuban jails.
– I can do that.
Mr President, the Greek Government's invitation to NATO to assume responsibility for the security of the Olympic Games provoked acute reaction from a very broad political spectrum in Greece. This is not just an insult to the Olympic spirit of peace, given that ΝΑΤΟ is a terrorist warmongering organisation , it is also an insult to the pacifist, anti-NATO feelings of the Greek people, as expressed on a daily basis in Greece. This turns Greece, as numerous sides have denounced, into a magnet for terrorist counterattacks.
Clearly, both the measures to suppress and repress democratic freedoms and rights and the deep penetration of NATO into public and private life in Greece will not stop when the Olympic Games end, but will continue and become a permanent feature. That is how, on the pretext of security and combating terrorism, the Olympic ideals are being profaned and a nation is basically being bound hand and foot. That is how the immense hypocrisy of the pronouncements about the Olympic truce is uncovered.
Interpreting the pacifist and anti-imperialist feelings of the Greek people, we condemn this situation and call on all those in the House who continue to take even a rudimentary interest in democracy to call for NATO not to interfere in the Olympic Games.
Madam President, I would like to return to the issue of the extra-judicial assassination of Sheikh Yassin by the Israeli Government, which the European Union has vehemently condemned. I wish to express the hope that the European institutions come up with a major diplomatic initiative on this matter, because as we all know, the process will be permanently compromised if we simply tinker with things.
I would like the decision to suspend the EU-Israel Association Agreement – a decision that Parliament had already adopted – to be reviewed. I would also like us to look into sending a peacekeeping force that would effectively protect the Palestinian population and a major initiative finally to be implemented to hold an international conference that genuinely kick-starts the entire process.
Madam President, regarding the matter raised by Mr Heaton-Harris, six Belgian police officers assembled at 7.10 a.m. last Friday at a journalist’s private residence and removed lists of addresses and telephone numbers, business cards and four telephones and subsequently emptied his office at an international press centre of, among other things, 17 boxes of documents. His requests for permission to telephone his wife, employer and lawyer were all refused. The policemen also removed copies of private accounts. We are now in a situation in which OLAF is interested in seeing accounts belonging to journalists who write about fraud, but has still not requisitioned bank statements from those who have been perpetrating fraud.
I should like to ask the President to see to it that we obtain a full explanation of, and report on, OLAF’s role in this matter, including too the Commission’s role in the decision to go to the Belgian police. I would also ask the President to ensure that we obtain a guarantee that the EU institutions will in future respect the freedom of the press and, especially, the important principle according to which journalists’ sources are respected. It is necessary in this connection to get the government in Belgium, where there is no law concerning the protection of sources, to guarantee that they will not intervene in the institutions when journalists write about scandals.
– The next item is a joint debate on:
- Report A5-0079/2004 by Mr Skinner, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council directive on the harmonisation of transparency requirements with regard to information about issuers whose securities are admitted to trading on a regulated market and amending Directive 2001/34/EC
and
- the recommendation for second reading (A5-0114/2004) by Mrs Villiers, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council directive on markets in financial instruments, amending Council Directives 85/611/EEC and 93/6/EEC and Directive 2000/12/EC of the European Parliament and of the Council and repealing Council Directive 93/22/EEC.
– Madam President, I should like to thank the European Parliament for the great efforts it has made to approve, on time, two directives which are vital for the completion of a single financial market, namely the directive on financial instrument markets and the Transparency Directive.
It is with pleasure that I take this opportunity to thank the two rapporteurs. I should like to ask your indulgence, Mr Skinner, but ladies first, as you know. I should like to thank Mrs Villiers for her report. Without her efforts and openness we would not have been able to achieve this consensual and balanced result. I should also like to thank the chairman of the Committee on Economic and Monetary Affairs, Mrs Randzio-Plath, who succeeded in reconciling divergent positions among political parties and national approaches.
The Commission considers that the compromise package that will be voted on shortly improves both on the Commission proposal and on the common position. The Commission can accept the compromise package in its entirety, that is Amendments Nos 54 to 82; in consequence the Commission rejects all other amendments. The scope of the pre-trade transparency obligation is now clearer, in particular with regard to the transactions to which this obligation applies. Other technical amendments – for example those concerning derivatives – provide useful clarifications without changing the orientation of the Commission proposal. The Commission is grateful that the compromise package does not include amendments on other political issues that had been fiercely debated in the Council; reopening those issues would have put adoption of the directive in danger.
The final text will be a significant step forward in the integration of European financial markets. For the first time we have been able to agree a common market regulatory framework that will put our market at the forefront in terms of flexibility, innovation and investor protection. It deserves the support of a strong absolute majority vote of Members of this Parliament.
I now turn to the transparency directive and the report by Mr Skinner. I should like to congratulate the rapporteur and thank, yet again, Mrs Villiers and also Mr Huhne, the shadow rapporteurs in the Committee on Economic and Monetary Affairs, as well as Mr Lehne of the Committee on Legal Affairs and the Internal Market, for their contributions and close cooperation.
The Commission is ready to accept the compromise package as agreed with the rapporteur and the shadow rapporteurs, but will reject all other amendments. I shall hand out a detailed list with the Commission’s position to the European Parliament after this debate.(1)
On the interim management statement for share issuers, we agree on the compromise that has been tabled. The Commission will now monitor carefully how the agreed solution works in practice. The compromise package also comprises transitional arrangements for those third-country bond issuers in respect of bonds already admitted to trading on a European-regulated market before 1 January 2005. Some Member States – but not all – will make use of such arrangements in 2006, i.e. the date by which the directive should be transposed. I invite the national regulators of those Member States to do their best to ensure continuity for such bond issuers, pending the completion of the assessment of the equivalence between international accounting standards and third-country accounting standards at European level. It is in our interest that we make our capital markets as attractive as possible to non-EU issuers.
Thus, if you decide to adopt the compromise package tabled before you, one of the final initiatives of the financial services action plan will have been completed in record time, with only a year having passed since the Commission made its proposal. Adoption after a single reading would be a major achievement.
Madam President, it was very useful to hear that statement from the Commissioner. It will go quite a long way in sending the right signals in addition to many already issued in the bond markets and the markets in general. Commissioner, you are right to say that today's report on transparency obligations is a central plank of the financial services action plan. It brings certainty to the financial markets and underlines the process by which companies must inform investors. There was much debate amongst the various stakeholders, sometimes leaving us quite confused and with the outcome looking slightly opaque, but I believe we have here the correct blend and a very useful piece of legislation we can push ahead with.
There are some issues which ought to be underlined. The first is that despite the original plan we will no longer have a mandatory approach to quarterly reporting. That is clear. Parliament was absolutely right in rejecting it and also clearly right in supporting a compromise which regularises and standardises detailed explanations, but does not allow for the mandatory approach already foreseen.
The reason for this approach is that we wish to forestall any short-termism and we wish to balance this against the need for any costs. I particularly hope that this will settle a lot of issues and that we will not see a repeat in German courtrooms of what we are seeing at the moment in discussions between certain companies and certain bourses.
Furthermore, the type of accounting methodology we need and the necessary reconciliation with third country issuers is dealt here as well. The agreement reached between Parliament, presidency and the Commission to pursue a reconciliation mechanism is absolutely vital. We must therefore not drag our feet on this issue.
I also mention the ten-year grandfather clause contained in Article 26 which refers to half-annual reporting. This too, Commissioner, is contentious, and that is why Article 29 contains another reference to a review of this legislation within five years of its full entry into force. Hard facts have been difficult to ascertain in this short period. We need to watch this very closely and I am glad you used the words 'watch very closely' as well.
Parliament welcomes a decision to bring forward urgently legislation in the company law action plan forcing all senior managers to reveal their compensation packages to investors at some time in the very near future. We will be pressing this cause very much. We regard it as something which could have been here, but we let it pass since you are going to bring it in later. We will, however, be watching very closely indeed.
Furthermore, there is a great expectation that the Council will be as good as its word – as will the Commission – in supporting the voluntary initiative to make transparent all payments made by companies in the extractive industries to all governments. In Angola, 25% of the state's income – some USD 1.7 billion – disappears every year. The majority of this money derives from the extraction of oil, and because of the way the money is paid and reported, little is truly known of the corruption. Frankly, it is hidden because it is illicit and it goes to the very top of government.
The oil companies meeting in Canada next week and the governments of the European Union and the institutions dealing with good financial governance need to force the pace on this issue. They need to change what is going on. Investors need to know and companies should not gamble with their reputations. Moreover, those who steal from their own countrymen should be stopped. For example, post-war Angola's need for money is tragic for thousands of poverty-stricken families. Infant mortality, health in general and education are still priorities in this region, and yet basic greed still thwarts solid progress.
Calling on these companies to be transparent now would be a cornerstone in good governance and openness. In five years' time Parliament will judge progress made in this legislation and it will be looking to see that it is balanced by the approach of the Commission and other institutions in encouraging this progress.
Finally, I would like to thank all the services involved in this report, particularly Margaret Cazalet in the Committee on Economic and Monetary Affairs, my own Group secretariat, Annabel Garner-Boulay, the presidency, the Commission, along with my colleagues both in the Committee on Economic and Monetary Affairs and the Committee on Legal Affairs and the Internal Market for the great help they have given in drawing up a very balanced report.
Madam President, I would like first to speak on the transparency directive on behalf of the PPE-DE Group, which supports this package from the presidency. We believe that quarterly reporting is dead. The changes we have seen on quarterly reporting have been very welcome. I am not sure that we need the publication of the statement contained in the compromise, but I do not see that as a particular problem, so it is an acceptable part of the compromise package. Mandatory quarterly reporting would have been extremely damaging and costly and would not have yielded real benefits in terms of transparency for investors.
The transparency package also has vital clarifications on custodians and asset managers and sensible provisions on dissemination of information: ensuring fast dissemination across Europe, but allowing Member States the option if they want to require publication in a newspaper. I am particularly pleased with the result on bonds in relation to third country issuers. Many of their problems have been solved and I am pleased that elements of my amendment that looked at annual reporting and the issue of equivalence for third country issuers have been taken on board in the presidency package.
On the ISD, I would like to thank a number of people: Mrs Cazalet from the Secretariat, my assistant Sarah McCarthy, the PSE Shadow George Katiforis, who has given me a tremendous amount of help, and Mr Karas, the coordinator of the PPE-DE Group, who has operated in a very fair manner on this very difficult dossier. I will be voting for the presidency package. I would urge other Members to do the same. I am concerned about it, however: there are many aspects of it which I think are unsatisfactory, but there is no doubt that it is much better than the common position, which is why I propose to support it.
There are positive points in the package as will be agreed tomorrow. Execution-only services and direct-offer products will be permitted to continue under this directive. The framework for those products is more complex than I would like, but execution-only business can continue. I would welcome it if the Commissioner would confirm very clearly today that the new Investment Services Directive – ISD-2 – will not prevent people from using the execution-only services and direct offer products that they find so valuable.
It is regrettable that the Council has rejected PPE-DE amendments on country of origin. But, having said that, removing most of the powers of host countries is very welcome and will contribute to cross-border trade. We are left with an unnecessarily complex framework for branches, but we are moving a step closer towards proper home country control and country of origin.
I also welcome the inclusion of investment advice in ISD-2. It will plug the gaps that exist in some countries where advice is not properly regulated. This has an impact across Europe, because these services from poorly regulated countries could be sold right across Europe under the e-Commerce Directive. It is vital that we plug those gaps and give investors a proper conduct of business rule and advice protection.
I also think investors will find welcome protection with the best-execution rule. I am pleased that many of the elements of the European Parliament's first reading amendments are included in the best execution provisions, and particularly a proportionate and pragmatic approach on best execution which recognises that while it is an objective standard, it is not an absolute standard. I also welcome an extensive framework of post-trade transparency, which will enable the markets to work better and provide welcome investor protection.
On customer classification, I hope that ISD-2 is an improvement on ISD-1, where there was insufficient distinction between retail and wholesale investors. It is vital that we have a proper distinction, because each needs a completely different regulatory framework.
Welcome technical clarifications on commodity derivatives have also been included, which will give the ISD framework the ability to adapt to innovation in the future in the commodities and derivatives markets, ensuring that new derivatives can be included in the framework in the future and thus providing more investor protection and greater legal certainty.
On Article 27 and the concentration rule, after what was frankly a disastrous result in Ecofin, this has been something of a damage limitation exercise for Parliament. Speaking from a United Kingdom perspective, I think it is regrettable that Mr Boateng, the Minister representing the United Kingdom in that instance, was not able to get a better result. In our second reading in the European Parliament, we have succeeded in repairing some of that damage, but it was always going to be difficult to recover from what was an extremely difficult vote in Ecofin last year. While we have taken some steps forward, we have also taken some steps back. To that extent, ISD-2 is a missed opportunity. I fully supported the Commission's proposal to abolish concentration rules, but to a significant degree that attempt has been undermined by what has now been agreed on Article 27. It is a great relief that the threat of companies being required to quote for millions of euros' worth of shares has been averted. The move to standard market size from block size is very welcome and there are other important clarifications, for example, allowing firms better protection against multiple hits.
But I still do not believe that we have got the best balance in terms of liquidity and competition. My aspiration was to produce a text which had effective transparency requirements and ensured good price formation without imposing regulatory burdens which were so heavy as to produce a concentration rule by the back door, and to damage liquidity provision.
I will support the presidency package but I do not think it has got the balance right. The text still covers too many firms and too much business within the definition of systematic internaliser, possibly jeopardising a range of over-the-counter and traditional wholesale trading. It still leaves firms with significant regulatory burdens if they wish to compete with exchanges, and it is ironic that this piece of legislation is actively forcing firms to take on trading risk which the Basel II framework is telling them to limit. Article 27 will in many ways make it more difficult for firms to compete with exchanges, which means that sadly investors will not get all the benefits of a wide range of choice of services and reduced transaction costs that would come with a fully competitive market. I am sorry that we had such resistance to more competition from certain members of the Council.
It is vital that this directive is implemented in a sensible way, both by the Commission, by CESR – 'Caesar' – and by the regulatory authorities in each country. If it is regulated in a sensible way, it will yield dividends in terms of increased competition. I would appeal to the Commission to ensure that it is implemented sensibly because that is the only way we will achieve real gains in terms of competition and liquidity for investors across Europe.
– Madam President, ladies and gentlemen, I am speaking to you in my capacity as the Committee on Legal Affairs and the Internal Market’s rapporteur on the transparency directive.
I believe that the compromise proposal that has now been arrived at for consideration at first reading is a good one, and that, as a whole, it deals well with the basic objections that this House expressed to the Commission’s original proposal. We in this House have succeeded in avoiding a whole range of rules that would – if I may say so – have been superfluous and costly. Let me give as just one example the requirement for quarterly reporting, which would – as Mr Skinner said – have cost businesses a great deal, while yielding little. This directive is, after all, meant to prevent things happening in the way they did with Parmalat, Enron, WorldCom and other companies, all of which duly filed quarterly reports, and we can see what the end result was – so let us not burden business with unproductive measures.
Secondly, the Committee on Legal Affairs and the Internal Market attached significance to coherence and conformity with the directive on electronic commercial registers, in which we incorporated an option clause on publication media, enabling the Member States, depending on their own traditions, to make provision for the publication of required information in media other than the Internet. We have managed to get this rule incorporated in this directive too, thus, I believe, ensuring that two directives with similar subject-matter can – as we believe is essential – be handled in the same way by the legislators in the Member States.
Moreover, the Committee on Legal Affairs and the Internal Market is satisfied with the solution that has been found to the question of debt securities. What came out of the deliberations in the Committee on Economic and Monetary Affairs tended to make us rather concerned that we could be put at a disadvantage in negotiations with the Americans when it comes to implementing IAS. I believe that the rule that has now been devised on limiting ‘grandfathering’, avoids that, and that our negotiating position is no worse; we are simply making it more difficult for those who are already in Europe.
All things considered, I am happy with this outcome and thank my fellow rapporteurs and shadow rapporteurs most warmly for their cooperation.
– Madam President, Commissioner, Mrs Villiers, Mr Skinner, let me start by saying that both directives are part of the Financial Services Action Plan and thus help to strengthen and complete the internal financial market. The second thing I want to say is that both directives are triumphs for this House and for the parliamentary codecision procedure. Thirdly, both directives, as they stand at present, have made substantial changes to the Commission draft and to the Common Position and have brought them more into line with this House’s point of view.
Turning to the transparency directive, reference has already been made to the fact that the mandatory introduction of quarterly reports, as proposed by the Commission, for companies listed on EU stock exchanges is now off the agenda, and quite rightly too. The transparency requirements in the case of loans have been vastly improved. The wording on the publication of company information that has now been agreed on ensures that Member States can require their own companies to publish information in printed form. The requirement that information be disseminated simultaneously has been done away with.
The only thing I can say about the investment services directive is that I would have been happier if Article 27 had specified a minimum account size, or if Recital 49 had been deleted, but it is important that the report has enabled us to steer a middle course between the various national interests, the European interests of the internal market, and our egoisms, and on that I warmly congratulate Mrs Villiers, the rapporteur. Thanks to her, three states that are highly important to the financial market – the United Kingdom, Denmark and Sweden – are now on board, although they did not initially endorse the Common Position, and participants in the market can now avail themselves of a better directive.
Madam President, Commissioner, ladies and gentlemen, both the directive on the harmonisation of transparency requirements and the directive on financial services bring us today to the end of a difficult procedure, which required an immense effort as far as financial services are concerned, especially on the part of the rapporteur, Mrs Villiers. This is a matter with huge technical and political difficulties and, without her tremendous diligence, I doubt that we could have reached a conclusion. That is why I should like to congratulate her on all her hard work.
The fact that we are arriving today at a final conclusion represents an achievement by Parliament and the Committee on Economic and Monetary Affairs and demonstrates that delays in legislation, when they occur, are not due to Parliament’s negligence. The purpose of the directive on investment services, about which, as shadow rapporteur, I should like to say more, is to revive the European passport for businesses in the financial sector. Of course, the European passport is not a new institution, but it had languished due to the difficulties created by the differences in the national legislation of the Member States in the cross-border activities of companies and, by extension of course, in the free movement of capital in Europe.
The new directive proposes measures for homogenous and harmonised protection of investors, especially small investors, in the various Member States. It also proposes terms of equal competition between the stock exchanges and investment companies. This issue is one of the most thorny and complicated we have to address, because we face new phenomena on the market here, with entire stock exchanges being converted to private companies and entire private companies operating as sort of mini-stock exchanges and clearing huge numbers of transactions.
We have reached a compromise on this very difficult issue which, like all compromises, is not to everyone’s absolute satisfaction, but it was necessary in order for us to move forward. Implementation and experience will certainly bring problems and shortcomings to light and in a few years’ time I am certain that we shall need a new directive which, one hopes, will be another step towards combating national barriers and creating the truly pan-European capital market needed in order to develop the European economy. This is also in keeping with the Lisbon process.
The Group of the Party of European Socialists supports the agreement reached with the Council on the directive on investment services and, of course, it also supports the report on the harmonisation of transparency requirements for financial services.
– Madam President, Commissioner, I should like very much to thank the two rapporteurs, Mrs Villiers and Mr Skinner for their extraordinary work and for their energy and persistence during the negotiations with the Council. I would also thank Commissioner Bolkestein for these two important parts of the financial services action plan.
We can now create a common financial market within the EU. That is incredibly important and, just as Mr Katiforis says, it provides the opportunity for economic growth, continued competition and more job opportunities in line with the Lisbon process, which is proving far too slow. If we are to be able to achieve our objectives, it is important for investors and consumers to be able to rely upon the financial markets and their players. People have lost confidence in them because there have, unfortunately, been many scandals in recent years. We must therefore create credible regulations that are neither too ponderous and bureaucratic nor, however, too lightweight.
Where the directive on investment services and regulated markets is concerned, the rapporteur has done some exceptional work. I think that Mrs Villiers has shown a special ability to achieve reasonable and understandable compromises. I should like to say that she has been a very good European. It is the view of the Group of the European Liberal, Democrat and Reform Party that the committee’s amendments do a good job of balancing the requirements of investor choice and investor protection, as well as creating rules for soundly operating financial markets within the EU.
I recognise that Mr Huhne and I might have gone further, but we can live with the compromises. They provide the opportunity for continued competition between different trade centres. The amendments also mean the disappearance of what are termed the concentration rules.
Finally, a few words about Mr Skinner’s report. I myself have had difficulty with the committee’s wanting to delete the Commission’s proposals concerning mandatory quarterly reporting. Those countries that have introduced such reporting think that it operates well. That is also the view of the Stockholm stock exchange. One market player I talked with considered that those who could not account for their companies’ results and give their views on their companies’ futures each quarter had no place on the stock exchange. Now, there is a sensible compromise which, at a pinch, can be lived with: half-yearly reporting with a possible review of the directive within five years.
Madam President, thanks to the corrections made by the Council – corrections that Mrs Villiers is unhappy about but accepts – we have arrived at a text for the Investment Services Directive (ISD) that is deemed acceptable by all parties. I will not turn my nose up but all the same I want to say that we are agreeing to a change without being too sure where it will lead us.
Removing the order concentration rule from the areas in which it still exists means allowing competition between three systems. Will the conditions for competition be fair? It is clear that companies established in the City, and mainly US companies, have done a lot to promote their own interests. The risk is that they will capture a major share of the European market, to the detriment of other actors, and that they will thus exercise significant control over the financial resources of the various Member States of the Union. The Council and the Commissioner have, however, ensured a degree of balance and have not exempted companies from the transparency obligations. They can still avoid these obligations if transactions involve above-average amounts. I am told that small countries and even some large countries are still controlling the national market share, but I doubt that this division will be viable and we do not know what strategies the various actors, including the stock markets, will adopt. Are the conditions of general interest well established? Can we deter the abuse and insider trading that internationalisation allows to flourish or, in any event, allow to flourish and can we ensure a high-quality price formation process? This appears unlikely. For example, the volume of above-average transactions that will be exempt from pre-trade transparency requirements might account for 50% of the total for the most liquid shares on the Paris stock exchange.
Our successors will thus have to supervise the implementation of a directive that is essential and complex but which lacks clear balance. We would advise them to be as vigilant as possible.
As regards the directive on the transparency obligations, we have ended up with an overall compromise that is the result of good work. I will, nonetheless, state some reservations. What is most positive is clearly the rejection of the obligation to provide quarterly accounts. Equally positive is the fact that the law of the country of origin will not apply as far as of issuer liability is concerned. On the contrary, our demands concerning complete information about the size of a company’s finances and about the social and economic impact, were rejected by the Council and postponed until a later directive, as were, furthermore, our demands concerning information on the remuneration of company directors. I believe that this is a mistake. The most serious issue, however – and this is neither the fault of the rapporteur nor of the directive – is that the quality of information essentially depends on accounting standards and that the situation in this area is extremely serious. When the European institutions gave full power to the International Account Standards board and gave a commitment to apply these rules as of 2005, I think that they made a very serious mistake. Estimating the basic value of companies, banks and insurance companies mainly according to the market price – deemed to be ‘fair value’ in the prevailing climate – is a source of bias and fundamental insecurity. I therefore suggest that we act very firmly against any illegitimate compromise on Rules 39 and 42 and that the European Financial Reporting Advisory Group (Efrag) and its resources are strengthened as a matter of urgency and, if necessary, the 2005 deadline is put back.
Madam President, I think that everyone here is relieved to see these two directives finally adopted after so much work. Over and above the collective relief that we feel, however, some of my fellow Members and I would like to continue to ask questions about the Investment Services Directive. This is a system, the impact of which few of us have assessed.
We are legislating for tomorrow, with the aim of avoiding financial difficulties and imbalances, and in the hope that the system that we implement will provide the best means of ensuring the financing of our economies as a whole, and not just of the financial sphere.
I ask myself the question: do we finally have a compromise that will allow for the solid and transparent harmonisation of our financial markets? Have we really given ourselves the means to avoid the shocks and scandals that we hope to avoid on the European stock markets in order to allow our economy to safeguard everyone’s interests? We are opening up the monopoly of the regulated markets and we can hope that this new competition will provide access to cheaper products and will lead to more liquid markets and, therefore, to the best use being made of resources.
The original compromise, the only one to work – which consisted of opening everything to the market whilst guaranteeing the smooth functioning of the market through greater transparency – was not fully observed and that was the aim of the discussion has taken place to date.
We have known for a long time that the markets need the best possible financial information in order to function, so that there is optimum price formation and so that actors have access to the same indicators, if we want decisions to be rational. From this point of view, I regret the fact that our Parliament has not been able, in conjunction with the Council, of going further in defining the size of the market and that we allowed, on this issue too, a key point in negotiation and which provided balance in the text to be left to our experts and for the next stage of the regulatory process.
Madam President, Commissioner, ladies and gentlemen, in this debate, I would like to ask you to give special attention to Article 17 of the Transparency Directive, which deals with the dissemination of what is termed price-sensitive information. The compromise proposal, as adopted by the Committee on Economic and Monetary Affairs, creates, in my view, another problem. Indeed, the amendment refers to officially designated mechanisms for the central storage of regulated information. Needless to say, I have nothing against a central storage facility for price-sensitive information, but I wonder whether such facilities should be officially designated on a national basis. In my opinion, this will open the floodgates to creating, or retaining, monopolies in the field of the dissemination of information. As I see it, the forming of monopolies is completely at odds with the directive's objective, particularly the removal of national barriers in terms of transparency requirements and the improvement of efficiency, openness and integrity of the European capital market.
– Madam President, Commissioner, the adoption of both directives today is a welcome development. For a start, I am glad that the acceptance of the directives in this form means that two directives that are significant in terms of the Financial Services Action Plan have been adopted before this Parliament has run its course. It is important that we have managed, in the life of this Parliament, before the elections, and before enlargement, to lay the foundation stone of an integrated financial market that will add to Europe’s appeal, all the more so in comparison with the US.
Secondly, I am glad that we have got this far, primarily largely thanks to Parliament, along with the Commission. The compromises and guidelines arrived at by Parliament at first reading demonstrated the goodwill of everyone concerned, among whom I would particularly single out Mrs Villiers, who succeeded, by means of a dialogue that disregarded party and national divisions, in finding a way forward that ended up being acceptable to the Member States. I regret the way in which the Member States repeatedly showed, right to the end, how little they are willing and able to pursue a shared objective. One of the things the investment services directive is about is more competition between the systems, which differ within the EU. This is about more competition, along with transparency, pricing, and protection for consumers. If we are to build Europe, the Heads of State or Government must come to realise that this cannot be a matter of one system prevailing over another. On one side there are the big investment banks; on the other, the smaller banks, the savings banks and cooperative banks. I think we in this House have done a good job, both in terms of its substance and of the time it has taken.
I want to say something brief about the transparency directive, namely that I am glad – although I take a rather different line from the Commission on this – that we have not got the rules on quarterly reporting that had been proposed, which I believe would have added little value in relation to the extra effort and additional bureaucracy. I therefore believe that adopting these two directives this week, and within the life of this Parliament, will add up to a good piece of work on our part for Europe as a financial marketplace.
Madam President, we have taken another two steps forward in the financial services action plan, and fortunately not one step back. I am talking mainly about the Transparency Directive and the criticism concerning mandatory quarterly reporting. Whilst I can settle for the compromise that is now before us, what I do regret is that reports are not subject to more requirements in terms of content. I have made three proposals to that effect.
The first had to do with the provision of information about management salaries and bonuses in annual reports. The Commission has meanwhile announced that it intends to table a separate proposal on this, so that was a successful action.
The second was about the reporting of payments to governments, specifically by extractive industries. This was the wish of NGOs – like the publish-what-you-pay-campaign – as well as the well-intentioned elements among those companies themselves. These companies are happy to abide by an obligation and, as a consequence, competitors that do not yet report these payments or bribes on a voluntary basis would no longer be able to engage in unfair competition. A recommendation to that effect has now been included in a recital to the directive. That is a partial success that deserves to be followed up.
The third point was the reporting, in a verifiable and readily understood format, of what companies claim to do by way of socially responsible business management. Unfortunately, this point has not yet been included in the text, but I would nevertheless like to bring it to your attention once again. This is not, therefore, about forcing companies to do business in a socially responsible manner, but the moment a company boasts about all the good things it does, that should appear transparently and clearly in a verified report, as happens with financial conduct.
I am reasonably satisfied with the ISD Directive. From the outset, I have attempted to build a bridge between the opposing views and interests, and have used my own touchstone in the process. In-house matching by large banks, which breaks the monopoly of the stock exchange, is, from my vantage point, positive and can, under the conditions that we are now stipulating in the compromise, offer additional opportunities for investors and for entrepreneurs who need capital. The compromise has become neither a purely English City directive nor a stock exchange directive, which, on account of the theoretical abolition of the concentration rule would nevertheless lead to a monopoly of the stock exchange. This middle way has resulted in the proposals I tabled at first reading being adopted. I think that with regard to supervision, additional provisions by the Council have been included, which I also welcome. In that respect too, therefore, this directive has been given the green light.
Madam President, first of all I would like to thank our rapporteur Mrs Villiers, who has demonstrated remarkable patience in the light of certain positions and changes of direction during this long procedurewhich has finally ended in the compromise on which we must vote tomorrow. As our rapporteur has rightly said, this compromise has failed to achieve its basic aim. Specifically, the directive should set down Community rules applicable in all the Member States, in order to create equal conditions for the various actors and to allow banks and other financial institutions to enter into competition with stock markets and offer their customers the ability to internalise. As you know, France, Italy, Spain and Belgium do not currently authorise these sales outside of stock markets. The factor that brought France and Italy around to the common position was that financial institutions have to make their quotes public before the transaction and must keep to a fixed price. As you know, Luxembourg, the United Kingdom, Ireland, Sweden and Finland rejected this common position. I would also like to state that the Committee on Economic and Monetary Affairs rejected it, by adopting Mrs Villiers’ report in February. At least the compromise reached continues to partially respect Parliament’s opinion by limiting the price transparency obligation to sales of securities that are smaller in volume than the standard market size.
To summarise, the compromise that has been submitted to us is a poor compromise, but, with a heavy heart, I will nevertheless vote in favour of it for two reasons. Firstly, because of the risk of going back to the common position – which is even worse and would damage the financial sector even more – and, secondly, to avoid having to go into conciliation with a new Parliament that is less well-informed in this field. In particular, I deplore the position of the socialists and above all of their coordinator, Mr Goebbels, who have done nothing to ensure that the position championed by the Committee on Economic and Monetary Affairs is adopted at second reading, when this would have been much more beneficial for consumers and for investment firms.
– Madam President, the proposal for a directive on transparency requirements is a very important part of the Financial Services Action Plan and is meant to harmonise the transparency requirements for securities and for those who issue them. In implementing the directive, not only the Commission, but also, of course, the national supervisors, will have a major role. If we are to have an internal market, the information on offer to purchasers of securities must be comparable and reliable, and issuers of securities must not be put at any disadvantage. We must therefore be guided by the principles enumerated in Recital 26a.
A well-developed capital market needs credibility, which itself demands an increasing degree of transparency, all of which, taken together, enable national economies to compete better. It is no coincidence that those Member States that have high levels of share capitalisation, and whose stock exchanges enjoy high levels of turnover in relation to the gross national product, also enjoy more growth and have less unemployment. So it is that in Finland and the Netherlands – as you, Commissioner, know better than any of us – stock exchange turnover has multiplied since 1995; ten times over in one and six times over in the other. A study recently published in Austria demonstrates that there is also a significant positive correlation between share capitalisation and stock trading on the one hand and, on the other, the amount spent in a national economy on research and development.
In all these complex economic interactions, confidence and information play a major role. In Austria, for example, the stock exchange legislation requires the most important companies, which are quoted on the Stock Exchange, to report on a quarterly basis, and so it is possible and practical, given the current state of the internal market, for there to be an upgrading to quarterly reporting at national level without any further obligations being imposed. Congratulations to Mr Skinner!
– Madam President, the intention behind the draft directive on stock exchange transparency is to improve protection for investors, to foster greater confidence among them and to cut capital expenditure. It is also meant to promote investment in Europe’s financial markets. I support it insofar as it aims to do these things, but it has been necessary, on a number of occasions, to adjust its course. Most of my amendments were accepted, and Mr Skinner was amenable to compromise, so we were able to improve the Commission draft at crucial points. One of them, to take an example, was Article 6, which dealt with quarterly reports. If they are to function properly, financial markets need reliable information on companies, but what investors value is the quality of the information rather than the frequency with which it is supplied. Neither in terms of costs nor of resources are small- and medium-sized enterprises able to cope with quarterly reporting. I am pleased to say that we have together been able to delete Article 6.
A second example is the medium whereby issuers disseminate information. In Article 17, the Commission insisted that company information should be published only on the Internet and that notifications should be sent out only by email. We can see from the example of this House how we are constantly deluged with emails, and the appalling amount of junk data that we have; are investors supposed to work their way through that sort of thing in order to get at the quality information? I think it would be utterly impossible. We have improved matters by including print media, which are the form of publication used by companies quoted on stock exchanges. Not only have we been able to ensure the inclusion of such print media in Article 17, but we have also succeeded in deleting the clause that imposed exclusive use of the Internet. I am glad that we have been able to do this.
Mr Skinner’s report is a balanced one and we in the Committee on Economic and Monetary Affairs quite rightly adopted it by a large majority. I have advised my group, that of the European People’s Party (Christian Democrats) and European Democrats, to give it overall support.
Madam President, Commissioner Bolkestein, Mr Skinner, Mrs Villiers, I believe that this Parliament can be satisfied with the work carried out on such an important issue and, in particular, on the directive on markets in financial instruments. It was also possible to achieve this result thanks to the valuable work carried out by the rapporteur Mrs Villiers, who has already been praised by Members, and who was capable of listening to different points of view and drawing up a solution that was sound and could be agreed upon.
As we know, negotiations with the Council were difficult at times but I believe that the compromise, on which we will be called upon to vote tomorrow, includes the important requests – or at least some of them – that were put forward by Parliament. The compromise succeeded in taking account of the procedures, characteristics and individual practices of the economic and financial systems in the different Member States – I am thinking, for example, about the case of Italy – without, however, making excessive concessions to the protectionist allures of some of the systems or to those who would have wanted to see a single model implemented. The solution upon which we will vote tomorrow will, moreover, offer new possibilities to investors in those countries that had, instead, opted for the market concentration rule.
The principle of competition between trading systems, which should offer alternatives to regulated markets, was readily agreed to. The liberalisation of trading activities on listed financial instruments and the promotion of greater operational decentralisation will reduce the obstacles to entry for service and trading providers, which will lead to a reduction of the operational costs and an improvement in the quality of services. Competition will, therefore, encourage innovation and efficiency.
To conclude, Madam President, I announce that the radical Members of the Lista Bonino will vote in favour of this compromise.
– Madam President, there is not much more I can say, since only a few questions have been addressed to the Commission.
Firstly, I should like to reassure Mrs Villiers on one point: I can confirm that the new Article 19 will allow the execution-only business to go on under conditions that will now be harmonised at Community level.
Mrs van den Berg mentioned two points. In agreement with her, I should like to say that the compromise acknowledges that investors must be provided with better information on executive remuneration. The topic is currently under review, as Mrs van den Berg quite rightly said, in the context of the action plan on modernising company law and enhancing corporate governance, an action plan dated 21 May 2003. I think Mrs van den Berg would agree with that. In addition, a push will be given to the movement that favours more transparency on what the extractive industries pay to governments. Whilst maintaining a voluntary approach, the compromise gives a clear signal to Member States to encourage more transparency from issuers in their annual reports and within the framework of current international initiatives, such as those taken by the World Bank.
I now come to a point raised by Mr Mann and Mr Skinner concerning the way in which information should be disseminated in Europe. A reasonable compromise has been found. The compromise is neutral as regards the use of any technology, thus neither excluding newspapers nor electronic means. Furthermore, it would be made clear in a recital that a home Member State may always request publication of regulated information via newspapers, in addition to other measures of dissemination.
I now come back to a matter raised again by Mrs Villiers, and also Mrs Berès who, unfortunately, has left the Chamber. In reply I should like to say that, obviously, during the implementation of the ISD the Commission will make every effort to find a balanced solution. To that end, CESR, the Member States and parliaments will be fully associated.
Finally, the whole process of adopting implementing rules will be fully transparent. All market participants will have the opportunity to make known their views.
Lastly, I would regret it very much if Mrs Lulling were to vote in favour After all, we cannot really allow that, so I hope that she will reconsider and will vote .
– Thank you very much, Commissioner Bolkestein.
The joint debate is closed.
The vote will take place tomorrow at noon.
– The next item is a motion for a resolution (B5-0156/2004) by the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, on the protection of air passengers’ personal data.
.  Madam President, Commissioner, ladies and gentlemen, today we have to decide on our opinion of the adequacy of the so-called light agreement which the Commission and the Council intend to conclude with the American authorities. I should like to remind you that in March of last year, Parliament indicated that in its view, the present situation, with unlimited provision of information to the United States, should end. Parliament repeated this request in October last year and asked the Commission to indicate what information can be passed on legitimately and without any risks. Parliament has also asked for the immediate replacement of the present ‘pull’ system by a ‘push’ system, and for negotiations on an international agreement to provide European citizens with real guarantees and the same legal protection as American citizens. That is crucial and lies at the heart of this discussion. What is now before us is a so-called light agreement, an agreement in which, to all intents and purposes, this House is off-side. After all, our approval is not required; all we can do is to make a recommendation.
In my opinion, a deliberate decision was made in favour of a light agreement, while we had specifically asked for a heavy agreement. Indeed, a heavy agreement would have involved Parliament, whereas now, we are to some extent off-side. The Article 29 Committee, the group of experts, has stated that this agreement is inadequate, I, as the rapporteur, would suggest to Parliament that we act upon their opinion.
After all, what is happening? As early on as in Article 1 of the agreement, it is stated that the existing situation, in which unlimited information is provided to the United States, can be sustained until such time as a ‘push’ system is developed, which, as it happens, it has not been, and neither is it in the pipeline. We have taken advice on how long it can take before a ‘push’ system is in place, and I have included that in my resolution. A ‘push’ system can be in place within three months, and in actual fact, has been in place already, because we were told in December that such a system was underway. What we are therefore doing now is to legitimise what we have considered to be illegitimate on two occasions. Meanwhile, we are put under extreme pressure, both by the United States and the Commission, to rubberstamp the agreement, while we are uncertain as to its exact purpose. On the one hand, it is stated that it aims to fight terrorism, while, on the other hand, it is also used to fight serious crimes. These are not defined, though, which I find extremely objectionable.
Parliament has asked for an agreement in which the role of the airline companies is clearly indicated, how they are protected and what the guarantees are for passengers, enabling the latter to correct their details. We have also asked for an agreement in which the liability of airline companies and governments is regulated in the event of errors in code transcription. Meanwhile, we have gained some practical knowledge involving the United States. My colleague, Mr Sörensen, has asked, after having travelled to the United States, to peruse his details with a view to changing them if need be. After two months, he received a reply, stating that he is not allowed to peruse his details, because that would expose the US strategy.
If we look at legislation in the United States, we have to conclude that the Privacy Act should provide some level of protection. I have asked the United States to inform me specifically what this protection would consist of, and have not had a reply to date. The Patriot Act also plays a part in this. As a matter of fact, pursuant to this Act, any citizen who is suspected of terrorism can be indicted, without having any access to the courts. In short, the judicial process in the United States is not sufficiently regulated. The protection of our citizens in the United States is not sufficiently regulated. There is no level playing field where European and American citizens are concerned.
We are therefore discussing a matter in which we, should we approve it, would miss the mark altogether. It has been suggested that we would not be prepared to fight terrorists, but it is not about that at all. On the contrary, we have asked the Commission three times to table our own proposal which could also apply in Europe. Neither is this about bad relations with the United States. That is completely unrelated and should, in my view, not come into the discussion in any way. It is about us having to protect our citizens and them being able to expect this from us, in the same way as US citizens can expect this of their government.
– Madam President, this is not the first time that this House has been asked to give its attention to this important and complex issue. From the very beginning, all those involved have recognised the difficulty of finding the answer to the question in front of us: what is the right balance between security demands and civil liberty? We tackle this against a rather sombre backdrop. Just before the weekend, the European Council agreed on a strong package of measures to reinforce the anti-terrorism efforts of the European Union.
I know that Parliament will not want to send any equivocal messages about terrorism. At the same time, we all agree that the fight against terrorism cannot and must not be carried out at the expense of the protection of fundamental rights such as privacy. Against this background, I would like to invite Members to reflect carefully on what this resolution – if adopted – could possibly achieve and to check whether this corresponds to our objectives.
I dare to say 'our objectives' because the Commission and the Parliament can surely agree on what our goals are. Firstly, to cooperate to fight the scourge of terrorism without sacrificing fundamental civil rights and liberties. Secondly, to free airlines from the threat of being caught between contradictory legal requirements with which they have to comply. Thirdly, to make sure that such transfers are made in a clear and secure legal framework. Fourthly, to foster a cooperative and balanced relationship with the United States. Fifthly, and most importantly, to improve the protection given to air passengers and to their data that are transferred to the United States.
For over a year, the Commission has been negotiating with the United States with a view to meeting these objectives. I ask you frankly: does the motion for a resolution in front of us pay sufficient attention to the significant progress that has been achieved? The Commission certainly wanted more and pressed hard for more over long months of tough negotiations. But, as Members of this House know from their day-to-day dealings, the result of negotiations is rarely, if ever, perfect.
We must also be honest with ourselves: our own delivery of our high data protection standards is far from being ideal. Recent Eurobarometer results show worryingly low levels of knowledge by European citizens about their rights and obligations. So let us be cautious before preaching to the rest of the world. The key question today on this file is: can we realistically achieve more?
The resolution asks the Commission to tell the United States that its concessions are not enough. Furthermore, it seeks to open new negotiations with a view to reaching a better solution. The list of demands in the resolution is no doubt a very fine one, but will it take us closer to our objectives? In the light of my experience over the last 12 months I am afraid I have to inform the House that this is pie in the sky.
The results of rejecting this package will not be a better package, but no package at all. Having no package does not get us one inch closer to our objectives, which I thought we shared. It certainly does not lead to better data protection in the United States. We would be simply throwing away all those hard-won improvements.
It certainly does nothing either for future EU-US cooperation. We can only influence the United States if we are credible interlocutors. Credible interlocutors deliver results. Delivering nothing after a year of negotiations does not meet the credibility test, and believe me, there are voices in Washington only too ready to say to Secretary Ridge 'We told you that negotiating with these people is a waste of time'. There is therefore a real risk that the United States will leave the negotiating table and not return.
Defenders of the resolution by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs may say that this is an unlikely disaster scenario and that the Commission is just running scare stories to justify its own poor achievements. Of course, the proof of the pudding will only be in the eating, but if I were a Member of this Parliament, I would not bank on it that the aims of the resolution are achievable.
Please ask yourselves whether it is likely that the United States will suddenly double the amount of change it is prepared to make and do so by June, as the resolution demands? Members of this House have had their own contacts with American representatives over the last few months, and I am sure you have formed your own views about their openness to our arguments.
The resolution and its defenders also point to obtaining passengers' consent to the transfer as the 'magic' solution while we skilfully negotiate a new and better deal. Let me repeat the Commission's full and active support for measures that ensure that passengers are fully and accurately informed and, where possible, give their agreement. But that should be in addition to – not instead of – the actions we have taken to improve protection in the United States.
Over the last year, Parliament has been an extremely active and outspoken participant in this debate. In doing so, it has undoubtedly strengthened the Commission's position in its negotiations with the United States. Clearly, Parliament should not be silent at this stage. I was indeed expecting some further expressions of concern and constructive criticism. Of course nobody is asking Parliament to say that it approves of and espouses the American system and approach. Indeed, the Commission itself does not espouse the American approach part and parcel, nor will we stop trying to achieve improvements in it. Indeed, I am currently still in touch with the American authorities with a view to firming up and clarifying their commitments regarding the conditions under which they will be able to forward passenger data to third-country authorities. So, we are still working to improve the situation even further – and will continue to do so – before the Commission takes its final decision on an adequacy finding. It is one thing to say that what is on offer is not perfect, and quite another to seek its complete derailment – as the resolution as it stands does. That is why I would ask you to reject this motion for a resolution.
To conclude, I shall summarise the choice before Parliament. Rejection of the motion will allow the Commission's proposed package – the improvements in data protection that we negotiated with the United States – to go ahead. Among these major improvements there are annual joint reviews to enable us to keep a close eye on things, and a clear cut-off date after three and a half years. It would also end legal insecurity and remove threats of sanctions for the airlines. I have no doubt there would be positive spin-offs for EU-US cooperation. That is the first choice.
The second choice is adoption of the motion for a resolution, which would mean foregoing those advantages in return for a declaration of principle and a wish list that – I am sorry to say – cannot realistically be delivered.
Madam President, we are once again debating an issue in this House with which we are all only too familiar. In fact, since data on passengers whose final destination or transit destination is the United States was first forwarded to the United States more than a year ago, this Parliament has expressed many concerns about the completely unacceptable way in which this information has been and is still being forwarded.
Today, however, we are once again debating this issue, but in rather different circumstances. Firstly, because we have before us a Commission decision which describes the level of protection that the United States guarantees for the data forwarded to them as ‘adequate’, and, secondly, because the recent tragic attacks of 11 March in Madrid – following on from those of 11 September – oblige all of us to reflect and accept that only through international cooperation can we triumph over a brutal and merciless enemy which attacks free and democratic societies such as ours.
Ladies and gentlemen, my group is not entirely satisfied with the decision the Commission is presenting to us. It even shares some of the criticisms expressed by the rapporteur in her report. But what shall we do? Shall we go back to the beginning? Shall we wait another year? Are we going to concern ourselves with strengthening legal safeguards as much as possible while terrorists move freely from one continent to another and mercilessly murder thousands of people, who – incidentally – have not been given any right to defend themselves?
Let us be realistic. Let us accept this new legal framework for cooperation with the United States despite all our reservations. Let us subject it to a test period and, if necessary, revise it later. The general public, who are horrified by all this violence, would not understand any other option at this time.
The negotiations held between the Community authorities and the United States authorities have led to agreements, the importance of which I believe must not be underestimated: we have managed to reduce the data that will be forwarded, to restrict the purposes for which they will be collected, to restrict the time for which they will be stored and to ensure that our citizens have mechanisms allowing them to correct that data and lodge complaints in the event that these are used improperly. Furthermore, following a period of three and a half years, the agreement could be revised in the light of the results achieved. In saying this, I am not implying that the agreement reached is ideal in every way, but that it is satisfactory in some respects.
Furthermore – as I have said – circumstances have changed and have done so in a tragic way. The European Union – and this was demonstrated by the European Council, which has just been held – has fully and firmly declared war on terrorism. Effective action in this regard requires cooperation and coordination to be promoted within the European Union, between the police and judicial authorities of the Member States and between the bodies which the European Union has created for this purpose – of which I would highlight Europol and Eurojust – but also through cooperation with third countries, and there is absolutely no doubt that we share with the United States the common objective and firm intention of beating the scourge of terrorism.
In conclusion, ladies and gentlemen, I believe that the agreement we are debating today and which has been the subject of an excessively critical report by the rapporteur, strikes a reasonable balance between implementing much-needed security measures and safeguarding civil rights. The agreement also provides citizens with a level of protection and legal certainty that we would lose if we decided to refer the Decision back to the Commission, leading to a further period in which there would be a legal vacuum.
Madam President, I thank the rapporteur for the work carried out and for the excellent proposal for a resolution that she drew up, a proposal with which I fully agree.
It is all too clear that the United States, like any other country that seriously wants to combat terrorism, has the right to carry out any type of inspection into the identity of those entering their territory, their reason for entering and the time that they are staying. To this end, the European Parliament has often hoped for and continues to call for an international agreement defining what personal data of air passengers must be automatically transferred in advance to the United States security agencies, what further data can be requested, who can use them, how long they can be kept for, what responsibility airlines have in case of error in the transcription or transmission of data and, above all, what redress is offered to passengers in the event of error and what appeals are possible in the event of infringements of their rights.
Despite the long negotiations, the unilateral commitments made by the United States do not provide the guarantees requested or an adequate level of protection. This is because these undertakings do not constitute a binding international agreement, in fact, it is explicitly stipulated that they do not result in any right for any public or private party. It is also due to the fact that a huge amount of personal data, which varies according to the practices of individual companies, is obtained through direct access to different airline archives. These data are collected for private purposes and might be different if collected for security purposes: for example, all those who failed to leave the United States on the return flight that they booked could be considered suspects. Now we are all used to buying return air tickets simply because they often cost less than single tickets. If we were to reply to a question from a policeman or a customs official concerning the date of our return, we would give the exact date and not the one appearing on the flight ticket that we do not intend to use for the return journey. The date that will be considered, however, is the one that appears in the airline records. Do you see what serious misunderstandings could be created by the uncontrolled use, for security purposes, of data collected for commercial purposes? The same goes for the accuracy of data, such as the correct and complete spelling of names.
Personally, I am still waiting for the Council to reply to an urgent question on the serious misfortune of an Italian citizen, arrested on his arrival in the United States and sent back to Europe because of a misunderstanding, without being able to offer any explanation. A European manager who is a victim of a similar misunderstanding and thus unfairly considered a suspect could see his career ruined. How could he get justice?
It is wrong and dangerous, even to effectively combat terrorism, to depend on the arbitrary collection of data that were not specifically selected for security purposes, and it is unfair not to provide for quick and effective instruments to guarantee the rectification of incorrect data for those concerned. I recall that Article 8 of the Charter of Fundamental Rights of the European Union states that ‘everyone has the right of access to data which has been collected concerning him or her, and the right to have it rectified.’ The Commission’s decision does not respect Community law or the Union’s principles. The Commission goes beyond the powers conferred on it by Article 25 of the directive on the protection of data when it states that the United States provides adequate protection of the rights of European citizens. It is not true that it is impossible to obtain a more adequate result. The US associations for the protection of fundamental rights are themselves calling for better legislative protection in their country.
Mr President, the Commission is in an unenviable position. Airlines are almost certainly breaking the law on data protection by giving the US authorities confidential information about their passengers. To take action would harm our airlines and may lead to disruption in travel to the US; not to act rides roughshod over individual privacy in the European Union.
The Commission has sought to reach an agreement with the United States. The concerns about this agreement are widespread. They are shared by the Article 29 Committee, and quite possibly by the heads of state and government meeting last weekend, who amended the draft presidency conclusions on this issue. They are very much borne out from this House in this report. In the United States widespread criticism of methods adopted by the government in the fight against terrorism is evident, whether it is to do with the policy of detention without trial or the way in which the heavy hand of the state is being imposed in areas like this.
The Commission's proposed deal on the transfer of data is a deal too far: more information is sought than is strictly necessary; that information can be held too long with no right for the individual to correct it; there is no right to compensation for people denied boarding of aircraft and no legal redress against abuse of personal data by the state. Liberal Democrats believe that it is possible to be tough on terrorism and true to the treaties we have signed on civil liberties. We bow to nobody in our determination to fight terrorism. We urge our Member States to act more effectively. We recognise the need to work with democracies across the Atlantic; but let us do so intelligently, with a response that is measured and proportionate, and not sacrifice our freedoms in our determination to fight those who threaten them.
Mr President, I wish to thank the rapporteur for her considerable work on this issue and to say that my Group will support this report.
The point has already been made – not least by the Commissioner – that there is an issue here about balancing security and civil liberties. It is our job as parliamentarians to scrutinise proposed agreements and to hold the line in terms of civil liberties. My Group believes that the balance is wrong in this agreement, because there is a lack of certainty on the protection of information. It seems, in many respects, to be a fishing policy – a wide trawl with the hope of catching something, and who cares about the by-catch, as it were.
We have already heard about the question of those refused boarding. What happens to them? What happens to their employment prospects if they cannot get into the United States because some of their details do not look right? The issues of appeal and redress are crucial in any legal situation.
We are already aware that certain European Union airlines have been fined considerable sums of money by the United States for not supplying full data. Certainly the attitude that we have heard from them is that they are quite willing to see the American Government in court over these particular fines. This also raises the issue of whether our own institutions, despite the difficult situation, have the right effectively to override our own data-protection rules and controls in an international context.
Lastly, on the issue of passenger consent: it becomes totally meaningless if it has no result but to sign away rights that you were never sure you had in the first place. So we shall support the report.
Commissioner Bolkestein, we will never agree on the balance between security and freedom if we do not first agree on the fact that this balance must be put into practice in respect of the law.
Commissioner Bolkestein, for 13 months the law of 15 countries of the European Union and even Community regulations have been violated every day. You have not dealt with this. We should not have gone into negotiations such as these in the position of weakness of a party willing to give up respect for and enforcement of its own law. Of course, today we are in a weak position because we were already in a weak position when we entered negotiations. The US security authorities can in no way demand that airlines illegally transfer personal data. This is only possible because you, Commissioner, all of you, the European Commission, the Member States and the majority of those guaranteeing privacy accepted all of this.
There could have been an alternative solution: a solution, for example, that provided for the preparation by the US security authorities of simple visa mechanisms, on the basis of which the individual would provide personal data, not to the airline company for commercial purposes, but to the security authorities. You did not want to implement this solution because, just as the United States is doing, you are preparing to allow data that is collected for commercial purposes to be used for security purposes. This is contrary to the European Convention on Human Rights. Combating terrorism by tolerating illegality for 13 months is a true picture of what this Europe is doing; and ‘Mr Terrorism’ has been appointed on the same basis. Europol and Eurojust do not provide for any democratic control, or for any control by the Court of Justice. This is no way to build an antiterrorist Europe!
– Mr President, Commissioner, ladies and gentlemen, there is no place for emotion in this debate. Terrorists have no fear of our debates, nor of directives or regulations; the only thing they fear is real and effective action.
We will have to get on with taking appropriate steps to protect ourselves and the European public. What this means is that we have to act rather than holding interminable debates. What we need is cooperation within the European Union and cooperation with those outside it, specifically with the United States of America, but we do, obviously, expect certain ground rules to be laid down for them and, of course, we expect them to be obeyed. We have proposed, and the Commission has agreed, that certain expectations would have to be met, for example that the only data forwarded would be such as would help to combat terrorism, that data would be stored for decent period of time, which we demanded should be reduced, that only one authority in the United States would have access to it, that it would be possible to monitor what was done with it, that passengers had to be informed and that the European public would have an EU authority to represent them.
Those – among others – were our demands, and we were assured that they would actually be complied with. If they have been, and if we can also set up a ‘push’ system with filters, then we should use the opportunity to seek out others with whom we can cooperate in the fight against terrorism.
We are one step away from bringing this to a close. We should see to it that we take prompt action, before it is too late for the European Union and for the security of its citizens.
Mr President, first of all, I should like to warmly congratulate Mrs Boogerd-Quaak on her excellent and clear political analyses and on her perseverance. That perseverance will yet come in useful.
I will repeat myself yet again: it is necessary to fight terrorism, but not all means are justified. The agreement we are discussing today is one such means, which overshoots the mark when it comes to fighting terrorism. Although the Commission, in its adequacy finding, has concluded that the United States offers a suitable level of protection for the passenger details that are transferred, I am not all that convinced. The present agreement offers EU citizens insufficient guarantees. There are no satisfactory legal means for citizens who get into difficulties, as has been demonstrated in the examples that a number of Members have given. Moreover, it is explicitly stipulated that the details can also be used for other purposes, such as the domestic fight against crime in the United States. In that respect, the third party to which the details are passed on is not specified, and it is very difficult to monitor what happens to them.
The Article 29 working party has come to the unanimous conclusion that this agreement contravenes European legislation. In fact, the Council, too, carefully mooted the idea in February that the American measures might be in conflict with European national legislation and this doubt, as Mr Watson has already remarked in relation to the most recent European Council, has not been taken away – quite the opposite. It therefore looks as if the Commission is the only institution still holding to its conclusions concerning the suitable level of protection. Maybe the time has come for the Commission to acknowledge the error of its ways and admit that it has gone beyond its remit. The present proposal is inadequate and that is why the Commission has to submit a fresh proposal, one containing sufficient protection mechanisms for the European public.
For nearly a year now, European legislation has been broken under the pretext of fighting terrorism. If the Commission is so convinced that this agreement meets European legislation and does not contravene the Treaty, it is really beyond me why it is not prepared to apply the procedure of Article 300 of the EC Treaty and have the Court of Justice carry out a few verifications. I am therefore pleased that this option is still open in the resolution before us. Indeed, the fight is not over by a long way.
Mr President, I very much support the rapporteur's position. I agree with everything she said.
I was quite shocked at the Commissioner's attitude towards Parliament today. It was extremely arrogant, to say the least. Parliament has adopted a position much more in line with the Treaties than that of the Commission. The Commission should ensure that the Treaties are complied with and that data transfer complies fully with EU legislation on data protection. Last March Parliament asked the Commission to do this. However, what it seems to have done is to have gone away and come back claiming that it has adequate levels of protection. The Commissioner said that adequate levels of protection from the US is the best he can do and that Parliament's attitude is irresponsible. I do not believe that is justified. That is a cavalier attitude towards long-fought and established civil liberties.
What has been said today is in relation to access to data, trying to correct errors, the purpose for which this data will be used, where else it might go and, in particular, the right of people to legal redress. People's lives could be dramatically changed as a result of incorrect data held on them or mistakes that have been made. Why should European citizens have a different level of protection from US citizens? Ideally I would like to see an immediate termination of PNR transfers to the US until we have a permanent legislative solution in place.
This is not the way to fight terrorism. If we push aside the rule of law and long-established civil rights, we will not only allow the terrorists to win on one front, but allow them to win on all fronts. We are creating a very dark and oppressive future for everyone. This is not the approach that should be taken. Civil liberties have to be upheld. One only has to look at the United States to see the measures that have been brought in, in recent times, to combat terrorism. They do not work. The Patriot Act and other measures do not work. All they do is suppress the rights of ordinary law-abiding citizens, without them having any right to legal redress. I do not believe that this is the way forward in the 21st century.
– Mr President, ladies and gentlemen, I recently wanted to fly to China. In order to do this, I had to apply for a visa and provide a whole array of highly personal details. As well as flying from Frankfurt to Peking, I was planning to take a connecting flight with a Chinese airline from Peking to Guilin, and this involved some of the data being transferred from one airline to another, a process that enables the Chinese state to get its hands on a plethora of personal data. I have to tell Mrs Lambert that I am unaware of there being any sort of data protection law in China, nor can I ask who there is storing my data, or which data are stored for any particular purpose; I cannot ask for it to be corrected, contact the Chinese data protection supervisor or take the government to court. Despite that, we are not banning flights to China or demanding general agreements.
Now there is, I know, a great difference involved here, in that, when you fly to the United States, their system can directly access or ‘pull’ your data, rather than it being ‘pushed’ over to them, so that the United States have direct access to our systems; they are not limited to the data that we forward to them. Let me add, Commissioner, that the demands we are making now bear no relation to some sort of wish list; this is European data protection legislation, in black and white. The obligation is now on you to switch over to a ‘push’ system. What I would like is a response from you, and right now. Failing that, I appeal for more calm. The fact that different standards of data protection prevail does not mean that citizens’ rights are under threat. The United States has a legitimate interest in this instance, that being in the defence of their country. I doubt whether other countries could claim the same, even though they disregard our data protection legislation.
I might add, ladies and gentlemen, that I never got to China, because I had not submitted my visa information in good time. Unfortunately, I had no legal remedy against that either.
Mr President, Commissioner, ladies and gentlemen, there can be no doubt about the need for us to combat the growing menace of international crime and, most importantly, of terrorism. There can also be no doubt that close cooperation is required, both at Community and at transatlantic level. What concerns me, however, is that we might be undermining the healthy balance between security and justice by promoting a comprehensive system of vigilance over every single passenger, every single citizen, thereby violating the principle of proportionality, which, in any democratic society, must always be complied with.
Commissioner Bolkestein asks us what message we wish to send out to our partners. What we must send out is a clear message that we wish to cooperate on our common objectives whilst complying with our laws. Indeed, we received a most welcome contribution from the Article 29 Group, containing the nineteen essential items of information that strike me as sufficient to protect passenger security. We would also like assurances as regards the retention of this information, a right of appeal and the manner in which it is to be used.
Commissioner, what kind of message did we send to the citizens, in March 2003, when Parliament deemed the transfer of passenger name records (PNR) unacceptable, in case guarantees were not provided for adequate levels of protection and of compliance with the Community rules in force? Or in October 2003, when we saw that the Commission’s own conclusions indicated that the protection offered was considered inadequate? Commissioner, you have heard speeches on the dilemma that you have posed Parliament in a vote on this proposal for a resolution. Let me ask you a different question, in order to get to the crux of the debate: what has changed since March or October 2003 to justify Parliament’s change of attitude?
Mr President, frankly I must say that, emotionally speaking, my speech will be different from one that I would have made before 11 March 2004, that is to say before the tragic events that took place in Spain. Let us be honest: we had partially accepted, or at least we had become accustomed to the 11 September tragedy and therefore the issue concerning the data requested by the United States also fell within a normal dispute over legitimacy.
I believe that we need to start with the assumption that, no matter what, citizens must be clearly informed in advance of the fact that they are going to face such requirements and, consequently, such control. Citizens also need to be just as clearly informed of the use and the destination of the information, particularly information that goes beyond mere personal details and can, for example, reveal membership of a religion, of a political movement or indicate tastes or habits of an extremely sensitive nature. On this subject, I would like to mention Directive 95/46/EC, which I quoted a short while ago pertaining to a request for clarification directed at Commissioner Bolkestein on the linguistic census in South Tyrol. I hope, Commissioner, to have an answer sooner or later, before the day is out.
There is a principle that is also valid in this case, that is to say where Article 6(1)(c) states that the personal data that are collected must be adequate, relevant and not excessive in relation to the purposes for which they are collected and/or further processed. Precisely: I believe that the phrase ‘not excessive in relation to the purposes’ gives the debate a much wider scope. The purposes are known: this is about combating terrorism; and – quite truthfully – doubts are being alleviated, at least as far as I am concerned, and I am also managing to overcome my doubts about the number of agencies that have access to the data, about the fact that an immediate access system is used, about the absence of appeal procedures and many other aspects. If I consider the fact that this is all for a purpose such as the one that we are aware of – combating terrorism – then I consider it a necessary sacrifice for a higher purpose.
– Mr President, Commissioner, ladies and gentlemen, the EU must of course be part of the international fight against terrorism, and the conclusions from last week’s European Council also show this.
The conclusions offer a clearer analysis of the issues surrounding the guarantees of legal certainty and the democratic control that is to safeguard the measures concerned. It is high time that the EU took seriously the balance between, on the one hand, combating terrorism and other crime and, on the other hand, preserving fundamental rights. The new terrorism tsar should work in tandem with a privacy tsar. If the political will existed, it should be possible right now – before the Constitution has entered into force – to guarantee democratic scrutiny.
The EU must not gamble away respect for privacy and private life. Europe is a forerunner in this area, and Article 29 of the committee’s objections gives rise to great concern. The objective is, of course, a global solution that has to provide people with the same high level of legal certainty. The fight against terrorism is much more difficult and needs to be tackled in a much greater variety of ways. This solution will not do away with all forms of terrorism, but it looks sometimes as though people believe it will.
Finally, I wish to point out the following. It is an extremely unsatisfactory situation we are in. Commissioner Bolkestein has just shown this through his speech. Even before Parliament adopts a position on the issue, the Council has gone and stated that it intends to accept the American demands, leading one to wonder why, in such a situation, Parliament has to have an opinion at all.
Irrespective of how the voting goes on this issue, I would call upon the Commission tirelessly to go on striving for better protection of legal certainty, as well as for protection against terrorism in many forms other than just the present one.
Mr President, ladies and gentlemen, I should like to thank you all warmly for your remarks, but I should like to add something. The fact is that I am a little thrown by Commissioner Bolkestein’s statement. He said: ‘we are still negotiating and we will then determine whether what we are doing is adequate’. However, in my view, there was an adequacy finding before us, which you described as being in order. You have to make up your mind: either it is in order or it is not.
To Mr Pirker, I should like to say that according to the Dutch Personal Data Board, there are 1 800 enforcement and law enforcement bodies in the United States that could retrieve this data.
There are still a huge number of uncertainties and if even the European Commission is uncertain, why should Parliament give its approval at this moment in time? I am quite convinced that, if this continues, we will have to ask the EC Court of Justice to advise us whether, in its opinion, this agreement is adequate and whether a light agreement can be concluded which intrudes into the data of EU citizens so drastically. This is the only road that is open to us, and we have to take it because this light agreement has been decided on. Commissioner, I would ask you again to withdraw this agreement and present a better one.
– Mr President, I should like to thank Members of Parliament for their various comments.
I will reply briefly to some of the points, starting with the Mr Watson's remarks. He is no longer in the Chamber, but no doubt he will take cognisance of the report of proceedings for this sitting. Mr Watson said that the Article 29 Working Party has rejected the adequacy finding, which the Commission has proposed. That is perfectly true. In reply I would say that the Article 31 Committee has approved the Commission's findings by a qualified majority – in fact, 13 voted in favour and 2 against. The two Member States which voted against were Luxembourg and Italy.
My second remark addresses comments made by Mrs Boogerd-Quaak and Mrs Paciotti on requests for access to own data. The American commitments cover access in what the Commission calls a satisfactory way. We must verify that the commitments are complied with in practice and there are means to monitor this. Furthermore, the joint review and the possibility for European data protection Commissioners to intercede would see to that.
Mrs Paciotti also mentioned international agreement in the longer term. The Commission is seeking a multilateral solution through the ICAO but that, as Mrs Paciotti will agree, will take time.
I return to Mrs Boogerd-Quaak's comment on an international agreement that would legalise the pull system. Mr Pirker also remarked on that. I should like to stress here that the Commission is committed to a switch from pull to push and, although that is principally a matter for airlines, it is preparing actions which will facilitate that switch and make it possible in the coming months. It is necessary to provide a legal basis for pull until the push system is in place. Nonetheless, this provision of the international agreement must not become an excuse for the introduction of push to be delayed.
Mr Cappato said that the Commission should drop its initiative for a European policy on PNR. The fight against terrorism is a global one. The European Union cannot afford not to develop its own policy in that area, which is considered to be an important contribution to the global fight against terrorism and organised crime. Last Thursday the European Council welcomed the Commission's intention to make a proposal by the middle of this year. It called on the Council to act on this before the end of the year. The Commission will, of course, take care that its proposal is fully respectful of civil liberties in general and data privacy rules in particular.
Mr Cappato also criticised the non-application of the law. I take it that remark and criticism are addressed to the data protection authorities in the Member States. As Mr Cappato and other Members will realise, the data-protection directive is 'policed' by Member States and not by the Commission.
Mrs Swiebel referred to Article 300 of the Treaty, concerning the international agreement. The Commission does not see the need to consult the European Court of Justice on the legality of the agreement or the adequacy finding.
Mr Santini and others asked about passengers being informed – or not – about their rights. The obligation to inform passengers rests with the data controller – in this case, initially the airlines, subsequently the United States Government. The US undertakings contain a clear commitment in that regard. The Commission is working with the airlines and the travel industry to ensure that citizens have access to full and accurate information that they should receive at the appropriate time, ideally before they purchase their tickets.
Lastly – and in general terms – I repeat what I said earlier, that the Commission does not espouse or approve of the US approach, but it shares some of the views about its effectiveness. However, we have to be realistic and we should take the improvements that are now on offer. Thus, it is not that we espouse the American approach, it is just that the Commission is at pains to stress that this is the best possible solution and that no other is on offer.
– Thank you very much, Mr Bolkestein.
The debate is closed.
The vote will take place on Wednesday at noon.
– The next item is the debate on the report (A5-0135/2004) by Mr Bösch, on behalf of the Committee on Budgetary Control, on the protection of the financial interests of the Communities and fight against fraud – Annual Report 2002 (COM(2003) 445 – C5-0593/2003 – 2003/2248(INI)).
– Mr President, ladies and gentlemen, 2002 presented us with another sharp increase in misuses, mismanagement and irregularities in the European Union, with which we had to deal. If we add together the cases reported in the Member States and what OLAF brought to light – some years earlier, it must be admitted – then we are talking about over two billion euros. I cannot recall a time when this sum was as substantial.
Let me stress that we are talking here about irregularities, and we know that, in the course of further investigations, only a fraction of these irregularities will turn out to be fraud. Speaking as a representative of this House, I want to make it clear that this is where the various analyses that appear in the media do not go far enough. Particularly at the end of a parliamentary term and of a Commission’s term of office, the amount involved is enormous, and cannot be regarded as satisfactory. The increase is particularly marked in the case of the Structural Funds, where the sums reported have trebled – from around EUR 200 million to over EUR 600 million. This is where the question arises of how conscientious Member States are about reporting irregularities. There are still different ways of interpreting things, and disputes as to what is to be reported and how, and it is quite simply incredible how a country like Belgium can report 14 cases to the Commission and Italy 107, while Germany reports nearly 2000 cases. From that we know that there is a massive lack of harmonisation here, and I say this with particular reference to the reform of the structural policies, among others. Those of us who sit on the Committee on Budgetary Control do not do so in order to record the history of our times; what we want is to take the weaknesses of the former policies and develop from them strengths for the future. I can make this claim only in respect of my own share in the work.
Something similar applies where the recovery of funds is concerned. What is the point, Commissioner, when it comes to fraud prevention, if one has to wait almost decades before the money is returned? One particular Member State, Italy, has been waiting for recovery for many years already. That is an open secret, as is the fact that it is being used as an instrument of policy.
The second major area is that of agriculture. Our Committee has for a long time sought to get the Commission and the Member States, once and for all, to do away with export refunds and, most of all, with those paid for the unspeakable, because pain-filled, unethical and cruel transport of live cattle. It defies comprehension how, in 2002, of some 262 000 live cattle, the export of which cost us some EUR 62 million of tax revenue, 226 000 could be delivered to a small country like Lebanon. We have indications, which we have to take seriously, that Lebanon does not by any means possess the capacity to absorb, consume, slaughter or process this number of animals itself.
Commissioner, we can remember the case, not so long ago, when a sudden increase in meat exports to Jordan was eventually explained as the circumvention of UN sanctions against Iraq. I cannot therefore understand why the Commission is again, ostrich-fashion, burying its head in the sand and pleading ignorance. We call for OLAF to get involved in this. I am not talking about prevention; I am just waiting for the first animal rights activists to accompany these exports and for us to see the first pictures in the media. This is what European taxpayers’ money is being used for.
There is a third point I would like to mention: a few days ago, we heard of the unprecedented raid on a journalist’s home, not – contrary to what we have read today – in connection with anything that happens here in this House, but in connection with the case of Paul van Buitenen. We would like to raise the issue of how OLAF has handled this case. We well remember the reprimand given to OLAF in connection with this by the European Ombudsman. We recall how OLAF’s investigations can commence only where there is well-founded suspicion and that they must be of appropriate duration – in other words, they must not be artificially extended. We would ask the OLAF Supervisory Committee to state whether, in this instance, these rules have been broken and whether or not this investigation has been misused for the purpose of putting journalists under pressure or of intimidating them.
Mr Kendall, the chairman of the Supervisory Committee, has informed me that this will be an item on the agenda of the Committee’s next meeting, in April, and has also confirmed to me that OLAF did not seek the Committee’s opinion before calling in the Belgian justice authorities. One member of the Committee, Mr Noack, told the press that, if the Committee’s inquiries led it to the conclusion that OLAF’s actions were unacceptable, then the dismissal of its Director-General was not to be excluded as a possibility. Let me stress at this point how important the Supervisory Committee’s report on this matter will be to us. This is the test case for whether the monitoring of OLAF works or not and for whether or not the necessary action is taken when things get out of control.
With this in mind, I can do no other than warn those in positions of responsibility within OLAF against hiding themselves behind Belgian justice. There must be no exceptions: everything that OLAF has done in this matter so far, everything that has been passed on to the judicial authorities, must be submitted to the Supervisory Committee. We need this matter to be clarified, and soon; not in months, but in a few weeks.
– Mr President, Mr Bösch, ladies and gentlemen, from the very outset, it was a matter of fundamental concern to the Commission under President Prodi that the administration of Europe’s finances should undergo extensive reform and that they should be protected against fraud. The decisive action we have taken has achieved a great deal.
In carrying out our reforms, we have been guided by the report produced by the Group of Wise Men, which your House appointed at the end of the previous Commission’s term of office. The clear apportionment of responsibility has been central. It is those who administer Europe’s funds who bear full responsibility for the proper handling of them. Centralised financial control has been done away with, a course of action that was long overdue. The division between financial control and policy management was a relic of a time when Europe still had a very small budget. Now, at last, we have the sort of structure that is taken for granted in the Member States, with individual ministries being responsible for the proper spending of their budgets. What happened in Eurostat during the nineties, with accounts being set up and administered outside the Budget, forcefully reminded everyone of the old system’s deficiencies. The Commission has, however, retained a central internal audit office, the importance of which was underlined when, as long ago as the summer of the year 2000, it was placed under the Vice-President of the Commission.
OLAF was established as an important and new anti-fraud body, intended to be fully independent in uncovering, by way of administrative investigations, fraud and irregularities within the institutions and in the external sphere. Where will you find the like of it in the Member States? In this, the European Union is ahead of the field, and it is of course encouraging that some of the new Member States are taking OLAF’s structure as a model.
As well as establishing and extending OLAF, the Commission has introduced a comprehensive and multidisciplinary approach to combating fraud; we have promoted the development of a culture of prevention not only by faultproofing legislation, but also by drawing up ethical standards for the Commission’s staff and detailed provisions to protect whistle-blowers. In combating fraud, we have stepped up operational cooperation with the Member States. What makes this essential is the fact that it is the Member States who administer some 80% of the expenditure from the Community budget. In this respect, OLAF is developing a true platform of services for the Member States.
The anti-fraud report for 2002 – which is what we are discussing today – shows that the Member States have made greater efforts to safeguard the EU’s finances than they did in the past. It was in 2002 that the Convention on the protection of the European Communities' financial interests at last entered into force. Even so, as Mr Bösch’s report shows, there is still more to be done.
As one would expect of him, Mr Bösch has produced a comprehensive report dealing with a whole range of issues related to fraud prevention, and from various angles. I would like to turn my attention to one aspect to which you, Mr Bösch, have just referred, and that is the issue of export refunds.
It is true to say that export refunds demand a high degree of vigilance, as it always involves more than one country, so it follows that this is an area in which monitoring must always be very consistent. According to the Directorate-General of my fellow-Commissioner Mr Fischler, though, the high volume of live cattle exported to Lebanon is also attributable to the steps that the European Union has taken to monitor the exports of live cattle in general. At the beginning of this decade, the main players left in this field were Lebanon and Egypt. During the BSE crisis, Egypt stopped importing live cattle from the European Union and instead started importing them from Australia. This explains the current high volume exported to Lebanon. I did of course ask whether the number of cattle exported there bore any relation to Lebanese consumer habits, and the DG Agriculture Policy again confirmed that these figures had of course to be considered in the light of the fact that the Lebanese eat practically no pigmeat and so it was only natural that more beef should be consumed than other varieties of meat.
I want to assure you, though, that I fully share your particular concerns about the protection of animals. In 2003, the Commission enacted new regulations on the export of live animals and tightened up those already in force. Today, the DG Agriculture has again confirmed to me that very tight controls are carried out both in the countries of origin and in the countries to which they are exported.
I would like to emphasise that Mr Bösch’s report, as is usual, takes a highly critical line, and so we are all the more pleased that the report expresses appreciation for the actions taken by the Commission. This is not the only reason for the Commission to be grateful to the rapporteur; on the contrary, many of the steps taken by the Commission in recent years to combat fraud originated in demands and suggestions made, in particular, by the Committee for Budgetary Control. The improvements and reforms at OLAF are among them. Here too, it was the rapporteur, Mr Bösch, who was particularly insistent on changes being made.
We now propose to amend the OLAF Regulation by improving the flow of information between OLAF and the Commission, by providing better procedural safeguards for those under investigation, and by giving a greater role to OLAF’s Supervisory Committee, to certain of whose functions you have just, again, referred. Alongside this, communications within the Commission on the subject of suspected fraud have been improved, notably between the political level and the services. These, too, had been brought to our attention by Parliament.
We – and by ‘we’ I mean Parliament too – have achieved a fundamental reform of the Financial Regulation. The new Financial Regulation not only reinforces budgetary principles, but also contains important instruments for combating fraud, and for exclusion of parties from tenders where details given by them are false. Very recently, has described this as exemplary. Administrative reform is largely complete. We have, in the shape of OLAF, an effective and powerful instrument for combating fraud, but we must, of course, be constantly working to improve it.
What we still need to do, though, is to set up a European Public Prosecutor’s Office; fraud that is detrimental to the European Budget must be punishable under criminal law. The Committee on Budgetary Control – particularly its chairman and the rapporteur, Mr Bösch – have been arguing in favour of this for years. Recently, we have joined together in campaigning – and very successfully too – for the Convention to incorporate in the draft Constitution the proposal for the establishment of a European Public Prosecutor’s Office to protect our financial interests. It is, fortunately, probable that an Intergovernmental Conference will, before the end of the Irish presidency’s six months, adopt a resolution on the draft Constitution. I would reiterate, though, that we have not yet got over all the hurdles, and I see it as absolutely necessary that all those who have worked towards the establishment of a European Public Prosecutor’s Office, should continue to be vigilant, lest it fall victim to some compromise or other. Right up to the Intergovernmental Conference, which will be in June, we will need to keep a very watchful eye on this.
– Thank you, Mr President; in 2002, EUR 1.8 billion went astray as a result of fraud and irregularities, which amounts, approximately, to an increase of a cool 36% over the previous year, and the greatest increases are to be found in the areas of own resources and structural policy. That may be interesting, but there is nothing new about it.
It all adds up to a sorry story, Commissioner, and you cannot put a positive spin on it. It could be said that fraud is continuing regardless. A 36% rate of increase may well be desirable in other areas, but it is nothing more or less than a disaster in the anti-fraud field. It actually reveals that you have nothing to show for the four and a half years that you have served as a Commissioner. Let us remind ourselves how the Prodi Commission took office in the autumn of 1999 grandiosely committing itself to, and demanding, zero tolerance for fraud and irregularities. Everything was to be different after the fall of the Santer Commission – and what happened? One might say that one scandal gave way to another. Let me remind you of the way you froze out the chief accountant after she said that the whole reform was not going as smoothly as you had told the outside world it was. You changed the Financial Regulation, but without, in my view, making it more transparent or any clearer; instead, you did it by way of a jungle of regulations that nobody, at the end of the day, knows their way around. Indeed, your cardinal error, in my view, was to do away with the independent position of Financial Controller, and to replace it with an internal audit service, one that is neither independent nor – it would appear – very appealing, in view of the fact that you will, in April, be losing its director, who is also making good his escape. An accounting system has come to light that is described quite rightly in the press as being ‘as full of holes as a Swiss cheese’ and ‘as open as a bank vault’.
Finally, we have the Eurostat affair, with its secret accounts and losses acknowledged as totalling at least EUR 8 million. I do not mean it as praise, Commissioner, when I call that a fantastic result; only a cynic could congratulate you on it. As always, though, you are unaware of any wrongdoing. All the Commissioners responsible are simply wriggling out of it and hiding themselves in the regulatory jungle that they themselves have created. That none of this encourages any confidence on the part of the European public is evidently a matter of no concern to you; it would appear that the prevalent attitude is still that one can be more free and easy with Europe’s money than with that of the Member States.
Mr President, Commissioner, Mr Bösch, this report places due emphasis on the scandal of export refunds for live cattle intended for Lebanon, in 2002. It should be noted that this scandal is only the latest in a long line of scandals. Commissioner, you have mentioned here the reports provided by your colleague Commissioner Fischler on this matter. I would, perhaps, ask you to take a look at the 2001 press in order to see, in great detail, the whole scandal of the export refunds for Jordan – which had also taken place as regards other countries – with the sole purpose of breaching UN sanctions on Iraq. This has gone on for a number of years, involving various countries, and if the Commission has been unable to see what has been happening, I honestly think that this is because it did not wish to understand. After all, detailed reports have even appeared in the press.
What I would like to say, however, is that we are not only dealing with the scandal of breaking the Iraq embargo with EU funds. This is one of many, such as the scandal of the holding group set up by the Naples Camorra – involving large dairy companies from France, Belgium and Germany – to adulterate butter with beef tallow and oils. This was also heavily financed by the Community budget, with export subsidies and disposal subsidies.
The problem is that Commissioner Fischler, whose name has not been mentioned here – though his name ought to be the first to come up in these circumstances – cannot ignore the scale of these successive scandals concerning the agriculture budget. We have yet to receive any clarification whatsoever of the amount of money spent by the Community budget on disposing butter adulterated by this Camorra holding group between 1995 and 2000, and there has been a similar silence concerning the amount of money recovered. We still do not know which companies were involved, nor why the Commission has not imposed any sanction against any of them, not even sanctions relating to the functioning of milk quota mechanisms. We must discover why it is that the Commission treats the major agriculture and food companies with such indulgence and impunity, yet imposes harsh penalties on small-scale farmers or dairies for the slightest administrative lapse. These are the important questions that require answers.
– Mr President, firstly I would like to thank the rapporteur for an excellent report. The European Anti-fraud Office (OLAF) was set up under great pressure from Parliament to replace the former UCLAF. Its task obviously has to be clarified, but at the same time we must ensure that the European Union does not start to become a Community reminiscent of a police state. At this stage our group does not support point 39, which goes too far in its outline of OLAF’s future role. We still wish to keep our options open, and for that reason we have drafted Amendment No 8. This gives attention to the following: the competence of the OLAF Supervisory Committee in relation to the Director’s discretionary powers, the matter of where the secretariat is to be physically located, and the rights of the people whose actions OLAF is investigating. We should remember that it would be a very alarming situation if OLAF were to investigate an unfounded report.
As points 1 and 2 imply that poor administration and fraud are due to the fact that the same Commissioner is responsible for both the budget and financial control, we cannot accept this conclusion, which oversimplifies the matter. At the same time we do not wish to belittle the determination and firmness with which the Commission has pushed for administrative reforms.
– Mr President, just as the rapporteur did, I should like to refer to the raid on a German journalist’s house, carried out just recently by the Belgian police on the instructions of OLAF. OLAF’s breaking into a journalist’s house and seizing computers, notes, address registers and mobile telephones constitutes a very serious encroachment upon the freedom of the press. Following the raid, the Belgian police did not actually bring any specific charges. I therefore sincerely hope that OLAF has a very good explanation of why this course of action was taken. An explanation really is needed. If OLAF cannot provide such an explanation, I do not believe that OLAF’s director can remain in place.
I should also like to ask the European Commission whether it knew about this in advance and, if so, who in the Commission was aware of the matter. Please answer this question here and now.
OLAF has faced a lot of criticism in the wake of the Eurostat scandal. I think that this has, in the main, been justified. OLAF’s director chose not to inform the Commission in time. Obviously, there need to be fundamental reforms to the way in which information is passed on, something that is now in part also being proposed.
The rapporteur’s report is a very thorough piece of work, and makes for fairly gloomy reading. It is a kind of balancing of the books following five years’ work since the Santer Commission was forced to go. What is evident is that the problems involving fraud and irregularities have not disappeared. The problems have even increased in the last year. What is also evident is the fact that the promises previously made to demand political accountability have not been fulfilled, above all where the Eurostat scandal is concerned.
The problem does not only relate to control systems. It is also about system errors. A matter such as export refunds for live animals is an invitation to fraud. It also involves systematically organised cruelty to animals, funded by the taxpayers. The existence of such systems is in fact an invitation to misuse tax revenue in the European Union. In this case, increased control is not what is in the first place required. What is required is for the system to be done away with as quickly as possible.
Mr President, I want to concentrate on live exports and export refunds, but before that I should like to point out that it is only right that Parliament should have a full report on the case of the German journalists who had property confiscated.
As regards export refunds, a report is coming up in Parliament this week about the conditions under which animals can be transported. Export refunds should be abolished. Clearly the vast majority of European Union citizens do not approve of the idea that their money is being used to subsidise a trade which causes untold suffering to animals, regardless of how high standards are or how good the conditions are. It is undeniable that animals are being subjected to unnecessary suffering. To cap it all, European taxpayers are being forced to subsidise this. The time has come for us to end export refunds.
There is a huge budget here which is wide open to abuse. Looking at this recent case I believe it should be fully investigated by OLAF. Regardless of whether we agree with export refunds or not – and I clearly do not – we need a full investigation as a result of recent reports regarding animals being transported to the Lebanon. What was their final destination?
In general, export refunds are completely unjustifiable. I do not believe that European taxpayers' money should go towards this kind of trade. If export refunds were abolished, that would solve the whole problem. There would be no more scandals in relation to abuse of taxpayers' money, but we need a full report on what has been mentioned in the media recently in relation to the scandals and the fraud involved. Commissioner, you should ensure that investigation takes place. It is essential that we have a commitment as soon as possible.
Mr President, sound management of the budget is of crucial importance for confidence in the European Union. From the 2002 annual report, it appears that the number of reported cases of fraud has risen dramatically. Although this is, in itself, not such a good thing, this rise does mean that more attention is being paid to the fight against fraud and irregularities. More attention is a good thing, but it should also be translated into both punitive and preventive action.
The Commission has some catching up to do where the improvement of direct management is concerned. A separate directorate general for financial control should be set up, independent of the present DG for the Budget. As long as those in charge intend to keep a grip on their inspectors, there is no room for a transparent climate, in which people accept responsibility and hold others to account.
Our group is concerned that amendments have been tabled to delete paragraphs 1 and 2 from the resolution. Has this Parliament perhaps been created with a view to taking the Commission under its wing – even when it makes mistakes or remains in default? An uncritical attitude of this kind instils distrust in the voter, and rightly so, because this Parliament primarily has a monitoring task, which it has to carry out meticulously by fighting irregularities and fraud, also in its own House, in a consistent manner. That is a first measure in order to increase the structurally low turnout in European elections.
Finally, I should like to mention the inadequate recovery of excessive or incorrect amounts paid. Has a consistent register been finally set up in the accounting system? Why is the Commission only claiming back a small proportion? How do you explain this to the citizens in the Member States? Is it in their interest that you recover so little?
Mr President, it is exceedingly rare for me to find myself in agreement with large parts of a report drawn up for this Parliament. However, the Bösch report contains a veritable litany of the failings of the Commission either to create an accounting system even approaching adequacy or to tackle the fraud that is inherent in everything the EU does. He quotes a colossal EUR 2.12 billion – or, in real money, something like GBP 1.5 billion – as the total amount of fraud listed in the Commission's annual report for 2002. From training seminars for senior civil servants that were never held, to mass defrauding of the CAP, this eye-opening record of failure is there for all to see.
The report notes that, incredibly, in 50% of the cases of agricultural fraud, it was impossible to identify the products concerned. Under these circumstances, I also share the report's concern at the shortcomings of the work of OLAF.
However, the Bösch report provides a list of blindingly obvious things that could and should have been done many years ago to make this leaking ship more sound. It is self-evident that a leaking ship will continue to leak and, indeed, eventually sink if it takes on new passengers. As the accession countries join the EU on 1 May, I put it to you that the EU's finances are in a huge mess and that the addition of ten new countries will simply make that mess even bigger and may well cause the ship to founder.
This report very effectively demonstrates the failure of a European Union that is hopelessly mired in fraud and corruption and lacks the will to do anything about it. Any nation that continues to plough money into this black morass is very badly letting down the taxpayers who foot the bill.
. – Mr President, I would like to start with an observation for Mr Titford’s benefit; this is not a Tempus Phase project, but rather a Tempus project. My fellow-Commissioner with responsibility for enlargement has asked me to make this point clear.
One thing I would like to do is to respond to the questions that Mrs Stauner raised, and the statements she made, about the claim that EUR 1.8 billion went missing in 2002. One simply cannot come to that conclusion on the basis of the figures in the report on the implementation of Article 280; the Member States are obliged to report any irregularities relating to the Structural Funds, the Agricultural Funds, or the own resources. Irregularities are taken to mean infringements of European regulations. Such an irregularity can be of a financial nature, but it can also be, for example, a breach of an environmental regulation, in which case no financial loss whatever is incurred. As these reports have to relate to the project in its entirety, it is impossible to conclude that the whole project is in some way tantamount to fraud. If, though, a financial irregularity has occurred, the money must be recovered, and it is the Member States themselves who must produce it. It follows that, at the very least, the funds reclaimed must be deducted from the sums to which you, Mrs Stauner, have referred.
It is of course quite illusory to believe that you can have a budget made up of subsidies without any fraud whatever; the risk of fraud is inherent in it. This makes rigorous and universal controls all the more necessary, and in some areas it is the Member States that have to carry these out. Of course it is vexatious when reports either arrive late or are incomplete. You are quite right to say, Mr Bösch, that if there is a country somewhere that has had nothing to report, that does not indicate that everything is being done properly there, but rather that checks are not being carried out. Even in Member States that perhaps pride themselves on doing a good job of monitoring, we find, again and again, that they are not.
Take a look at the Court of Auditors’ report for the year 2000. It shows, unfortunately, that it is in the country from which you and I come, the country we both know best, that paying agencies – including one in Bavaria, your own part of the country – have the highest margin of error. For that reason, offices everywhere must carry out checks, and as and when they find something, they have to take appropriate action – which may involve recovering the money. In that event, we have to be consistent, and the money must be collected. I have to tell Mrs Stauner that ‘zero tolerance’ does not mean that we stop carrying out checks, but that, if something is found, we draw the appropriate conclusions.
I would like, by way of a brief response to what Mr van Dam said, to point out that the DG Budget is not the DG with responsibility for financial control. I will reiterate that point. Financial control has now been decentralised, and the position is the same in all the countries from which you come, where it is always the ministry responsible for a particular programme that is also responsible for monitoring it and for its proper implementation; it cannot hide behind another Directorate-General. That was our mistake in the past. The internal audit service is independent, something that I believe it did indeed demonstrate while Mr Muis was responsible for running it.
I would like to return to the issue of the transport of live animals, export subsidies and the export of live cattle. The fact of the matter is that this is permitted. It is also stated, in a Council decision, that live exports are subsidised, albeit to a lesser extent than in the past, so I cannot categorise the export of live cattle as fraud; it is legal. I share your concern that questions should be asked about precisely what, in terms of animal protection, is ethically justifiable about this. I did mention that – as we saw in the case of Egypt – the Commission has tightened up the relevant regulations. If, then, the European Union stops these exports, and these animals are transported from Australia, then, as far as the protection of animals is concerned, nothing has been gained. This means that it is vital that we act in the interests of the welfare of animals not merely within the EU, but also seek out allies.
I have taken note of your critical comments in this area and will be passing them on to my fellow-Commissioner Mr Fischler. I will be asking him to make available to you any further information you may wish to have. In any case, I will tell him about the critical tone your House has adopted on this issue.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (Α5-0160/2004), on behalf of the Committee on Women’s Rights and Equal Opportunities, on promoting gender equality in development cooperation (Rapporteur: Mrs Zrihen).
.  Mr President, Commissioner Schreyer, ladies and gentlemen, here we are at the second reading of a report that should not pose any problems. Nonetheless, I want to stress some points that I feel are essential in this report and once again make a number of observations.
A disproportionate majority of poor people in the world today are women. There is a close link between gender inequality and poverty, just as there is between the eradication of poverty, greater independence for women and gender equality. The four countries placed bottom on the United Nations index measuring gender equality also come last in terms of human poverty. If we want effectively to reduce poverty, then gender equality must be improved.
Furthermore, if we take into account the important role played by women in society in developing countries, it is widely acknowledged that the full and complete participation of women is a prerequisite for sustainable development. Women have for many years, women have been recognised as actors who have an important role in the success of projects, in change and in development. It would be a mistake to undertake measures to promote development and sustainable development without taking into account the opinion of women and without genuinely involving them in projects.
The development cooperation policy that we are pursuing must not boil down to simply funding projects in order to clear our consciences. It must rather be an investment for the future so that the people and the countries targeted will one day become partners and can promote their own development. Women play many and various roles in many societies. They are wives, mothers, and teachers at the same time. They start small businesses, they grow things, they sell things, they are genuine operators, and dare I say it, industrialists. Nevertheless, in many cases, they are also the victims of societies that are falling apart; they are the victims of wars, disease and patriarchal structures.
Our action must consist of promoting and supporting the participation of women in economic, social, political and environmental fields. Similarly, we must strive to ensure better access for women of all ages to the entire range of resources and services, such as health, education, training and infrastructures. By strengthening the position and the power of women, we are allowing them to take charge of their own lives so that they can set their own objectives, so that they acquire the skills they need, so that they have more self-confidence, so that they can deal with their problems and learn to become independent.
By acting in this way, we allow men and women to take part in social and political life and to thus obtain citizenship, which is a fundamental element in any democracy. This will also allow us to consolidate the rule of law and finally ensure that human rights, rights of the person and fundamental freedoms are respected in territories other than our own. For several years, gender equality has formed an integral part of the political framework which includes the European Union’s development cooperation. The priorities and the objectives have been defined but there is still a long way to go to achieve tangible results and to improve the situation of women in developing countries.
The aim of the regulation that we are voting on this week is, therefore, to strengthen the implementation of measures aimed at promoting equality in the policies, strategies, and operations of the European Union’s development cooperation. Activities funded under this regulation must act as a catalyst for supplementing and strengthening existing policies and programmes in developing countries. Financing this regulation is the only stumbling block that we have come up against. Having found a solution, I hope that the sooner the projects are included, the more swiftly money will be released and actions taken on the ground together with NGOs and local women’s associations. We need something tangible; we need actions and not just talk and fine words.
Finally, I dare to hope, Commissioner, Mr President, ladies and gentlemen, that the next time we renew this regulation we will finally obtain a substantial increase in the budget, as well as an impact assessment on the type of work carried out and a summary broken down by country and by area of actions. Working together towards the future is our only chance of ensuring that democracy will be achieved.
– Mr President, ladies and gentlemen, speaking on behalf of my fellow-Commissioner Mr Nielson, I would like to start by thanking the rapporteur, Mrs Zrihen, for the outstanding and constructive cooperation throughout the whole codecision procedure, and most of all after the vote at first reading last December.
The Commission very much welcomes your recommendation that the Council’s Common Position should be approved, as also should budget funds totalling EUR 9 million for the purpose of promoting gender equality in the context of development cooperation. Parliament’s request for additional budget funds had been the only point on which the three institutions had been unable to reach agreement in December. As regards the others, we were or are in of one mind, as is evident from the fact that the Council and the Commission have taken on board 20 of the 21 amendments proposed by Parliament. As soon as the new Regulation is adopted, we will devote all our efforts to enhancing its function as a catalyst and its strategic role. All development measures funded by the Community should help to promote gender equality horizontally. It is in these areas that the ideal of gender mainstreaming is of the utmost importance.
This Regulation provides us at last with a more broadly drawn concept, which will underpin the current implementation strategy in the best possible way. The Regulation needs to have teeth if we are to be able to step up the promotion of equality and thereby make further progress in combating poverty, which is one of the millennium development objectives. We are aware that some have expressed misgivings about the equality training that Commission staff receive, and so I am glad to be able to announce that we will shortly be mounting a comprehensive training programme intended not only for the Commission’s own staff at home and in the delegations, but also to our partner countries’ own workers. We have already started elaborating a guide setting out the most important principles of gender mainstreaming and guidelines on how to promote it, as well as a range of best practice methodologies.
We will provide, in the annual report on development cooperation, detailed accounts of the measures funded under this Regulation; this will mainly consist of information on relevant experience with projects and on their outcomes. Moreover, and before the expiry of this Regulation, we will be initiating an independent assessment to arrive at recommendations as to how the measures in question can continue to be as efficient as they are now, or even more so, since we want to constantly improve the promotion of gender equality as part of development cooperation.
I am persuaded that, by supporting this Regulation, Parliament will be helping to achieve the international development goals, to promote equality and to give women more rights and a greater role. This is an essential requirement if we are to successfully combat poverty.
Mr President, I should like to begin by congratulating both the rapporteur from the Committee on Women’s Rights and Equal Opportunities and the rapporteur from the Committee on Development and Cooperation for the work they have done in connection with this report. I think that the 20 or 21 amendments tabled at first reading show very well the cooperation there has been between these two committees. They have been an inspiration to each other.
The Commission has adopted 20 out of 21 proposals, which is to be welcomed. I naturally find it annoying that we have not been able to increase the budget from EUR 9 million to EUR 11 million but, in line with other rapporteurs, I accepted that, if we wanted to conclude matters now, we should have to conclude with a figure of EUR 9 million for the appropriation for the next three years. It was the only opportunity we had to complete things and get matters under way. In common with others, I attached greater importance to this than to having the budget increased, partly because the previous funds have not been used.
That being said, I think, in a way, that EUR 9 million is too small an amount when we consider what it really is we are up against. We often talk about the EU being an economic superpower in the world, which is what it in fact is, but it can safely be said that we are positively prehistoric in the area of development. Overall, we are clearly the world’s biggest provider of aid, and it is therefore important, of course, that we debate the basic principles upon which development work is based. Gender equality is one of the areas concerned, and a very important area too.
It is a that if we too do not combat female poverty, we shall simply not succeed in getting development under way. There is reason for hoping that what we have before us may be a stimulus to such development. In itself, it is not of course enough, but it can hopefully act as a catalyst, in the way described.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (Α5-0196/2004), on behalf of the Committee on Employment and Social Affairs, on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (Rapporteur: Mr Pérez Álvarez).
. Mr President, Commissioner – whom I welcome – ladies and gentlemen, in 1994 the European Parliament approved at first reading the Commission’s proposal on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents.
The differing natures of the four physical agents – noise, vibration, optical radiation and electromagnetic fields – led to a new approach on the part of the Council in 1999, which advocated specific directives.
Following the directives on vibration and noise, today we are examining the Directive on the minimum health and safety requirements regarding the exposure of workers to electromagnetic fields.
The proposal for a directive falls under the heading of measures to improve the working environment because, according to Article 31 of the Charter of Fundamental Rights under the heading ‘Fair and just working conditions’, every worker has the right to working conditions which respect his or her health, safety and dignity.
To start with, we must make it clear that the new Directive is extremely careful about its potential socio-economic impact, since it does not impose new obligations which were not already contained in the framework directive; it simply sets out their specific details.
The directive only deals with short- and medium-term adverse effects and not long-term adverse effects because of the lack of solid scientific data. It does not deal with risks involving contact with live conductors. Protection in this case is contained in the framework directive. The proposal’s scope does not provide for exceptions, because that would represent discrimination, within the meaning of Article 13 of the EC Treaty and Article 20 of the Charter of Fundamental Rights. Furthermore, this is a health and safety directive, which is intended to eliminate risks at origin, although a specific directive – 93/42/EEC, for example – obliges the manufacturer to comply with essential requirements. Use may be incorrect and therefore the sources of risk may be many and varied.
In order to understand the preventive content, we must take account of two concepts. Firstly, the exposure limit value above which no one is permitted to work. Secondly, the action value which leads to an action in accordance with the terms laid down in the proposal. This Parliament’s contributions mainly focus on the obligations for employers in terms of evaluating and measuring the levels of the electromagnetic fields workers are exposed to, on the consultation and participation of those workers and on training and information. Another of Parliament’s contributions is to set out detailed requirements for containing and monitoring this power – Article 8 – with the aim of preventing and diagnosing as swiftly as possible any adverse effect on health due to exposure to electromagnetic fields.
When exposure exceeding the limit values is detected, a medical examination is required and, in the event that any damage to health as a result of exposure is detected, the employer will be obliged to carry out a reassessment of the risks.
Effective, proportionate and dissuasive sanctions are laid down, in accordance with national legislation – of course – in the event of infringement.
If Parliament votes in favour of this report and the Council accepts Parliament’s amendments, the Directive will be the result of a form of social dialogue, of political dialogue, in this case, through the joint efforts of the PPE-DE Group and the PSE Group who, in the Committee on Employment and Social Affairs, have understood that, by means of this Directive, we could improve working conditions for European workers. We accepted the initial proposal by Mr Crowley of the UEN Group. In my capacity as rapporteur, I would like to thank him and all my fellow Members for their contributions and, in particular, the coordinator for the Socialist Group in the Committee on Employment and Social Affairs, Mr Stephen Hughes. Without this agreement, the Directive would not be possible.
If we achieve the necessary votes tomorrow, we will have a Directive which is the result of dialogue between the majority political groups in this House aimed at improving the living conditions of workers and protecting their dignity as human beings.
Commissioner Dimas has the floor.
Commissioner, I should like to take this opportunity to welcome you to the European Parliament, to congratulate you on your appointment and to wish you every success in your work.
. – Mr President, ladies and gentlemen, may I start by thanking you for your kind words and welcome. It really is an immense honour and joy to be here in the European Parliament this evening. I am sorry that I did not have the opportunity to meet the members of the Committee on Employment and Social Affairs, but I shall meet them tomorrow, at the meeting we are to hold in the afternoon. I am especially glad that I shall have the opportunity in the future to work closely with the European Parliament and the relevant committees.
The report by Mr Pérez Álvarez was perfect and I must also thank him on behalf of the Commission because, on such a difficult technical issue as that in the proposal on physical agents, especially electromagnetic fields, he spoke so well and his report was truly exceptional. The difficulty with this issue is exacerbated by the fact that, although the amended proposal was submitted to the Council back in 1994, the first part of the proposal – on vibration – was only approved in 2002 and the second part – on noise – was only approved in 2003. Now we have the third part on electromagnetic fields at the level of second reading.
The Commission continues to attach the greatest importance to all measures which are designed to protect the health and safety of workers and which constitute an important factor in relation to the quality of life. The social agenda emphasised this issue, which was confirmed in the Commission communication on a new strategy for health and safety in the workplace. I am of the opinion that legislation on electromagnetic fields will be a fundamental step towards achieving better protection for the health and safety of workers exposed to risks from physical agents. The most recent scientific information available shows that overexposure to electromagnetic fields may have serious consequences on the health of workers and therefore merits special attention. The directive makes provision for precautions to protect the health and safety of workers, especially from induced electric currents in the body, shocks and burns and absorption of thermal energy produced by electromagnetic fields. It should be noted that it was not yet possible to examine the carcinogenic effect of electromagnetic fields, due to a lack of adequate scientific data or indication of a link of cause and effect between electromagnetic fields and cancer. For similar reasons, the directive does not set definitive values for exposure to static magnetic fields. Nonetheless, it should be noted that, within the framework of the Commission report on the practical application, the Commission will pay particular attention to these issues and will closely monitor developments in scientific data in these two sectors. If necessary, it will submit the necessary proposals at a later date.
I should like to congratulate the Members of Parliament on the quality of their amendments expressing Parliament’s concern and interest as regards the risks and results of exposure of workers to electromagnetic fields. It should be noted that the Commission, throughout the highly technical and very difficult legislative procedure, made intensive and, on occasion, persistent efforts to preserve a high level of protection in the text, while at the same time ensuring that a final compromise solution could be reached. It should be noted that, in order to achieve an overall compromise, the Commission accepted the Council common position, even though it had reservations about the watering down of the provisions on health surveillance. I am particularly pleased to see that one of your amendments, Amendment No 3, corrects this shortcoming in the common position and restores the preventive nature of health surveillance. As far as your amendments are concerned, the Commission can accept them as they stand, in that they improve the quality of the text and clarify its meaning.
Specifically, Amendment No 1 clarifies the procedure for assessing levels of exposure in accordance with the provisions of framework directive 89/391. Amendment No 2 improves the quality of the text, in that the content of the information which must be provided to workers is further supplemented. Amendment No 3 strengthens health surveillance in complete harmony with the Commission’s reservations on the common position. Amendment No 4 introduces a standardised provision governing sanctions, while Amendment No 5 stipulates the frequency of the Commission report, in keeping with the other health and safety directives.
There is no need for me to tell you that this report will evaluate scientific developments concerning the long-term effects of exposure to electromagnetic waves and the effects of static electromagnetic fields. At the same time, any further initiatives will be examined in the light of new scientific knowledge.
May I also remind you that the gradual approach taken to the examination of the Commission proposal, starting with vibration, followed by noise and now electromagnetic fields, does not obviate the need for further work to be undertaken on the remaining physical agent included in the Commission’s initial proposal, by which I mean optical radiation.
– Mr President, I wish to tell the Commissioner that I am looking forward to meeting him tomorrow in order to exchange experiences and points of view concerning the social agenda. I shall then address the rapporteur, Mr Pérez Álvarez. I see that Mr Hughes is not here today. That is because it is sometimes difficult to make one’s way to Strasbourg because of the lack of air connections. Mr Hughes has got caught up on the way here. On behalf of the Group of the Party of European Socialists and of Mr Hughes, I wish to thank Mr Pérez Álvarez for his very constructive cooperation. The fact that we have obtained this result has a lot to do with the sound cooperation between the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the Party of European Socialists. Mr Pérez Álvarez and Mr Hughes have been the leading figures in this cooperation.
We have set out in pursuit of two objectives. The first is to produce a sound directive in this area that guarantees employees’ health and security. The second objective has been to reach an agreement before the end of the term of office so that we do not keep putting off the issue. It has already been said that this directive is part of the health and safety and physical agents package. We have previously dealt successfully with vibrations and noise and are now dealing with electromagnetic fields and workers’ exposure to these.
This affects many people in the labour market. Let me take a few examples in the form of people within health-care, large-scale catering and the metal industry. It is an important directive on which we now have to adopt a position. A debate has taken place on the long-term effects and on the difficulties of finding scientific observations enabling the long-term effects to be evaluated. I think that, through the amendments we have produced in the committee and for which we hope to obtain a hearing, we are highlighting some important matters.
Firstly, consultation and cooperation with employees is being debated. Another important subject is, of course, prevention: that is to say, when an employee suffers overexposure, he should have an automatic right to health checks. If, in the course of these health checks, it emerges that the employee has suffered overexposure and been harmed, a further risk evaluation should be carried out. I consider this perhaps to be the most important proposal among the amendments now being tabled by our committee.
It is also important that there should be serious consequences for those employers who do not comply with these recommendations. I must also mention the last amendment to the effect that there is a deadline before which the Commission must respond. If new findings come to light, the initiative must be taken and Parliament consulted again.
Finally, I wish to say a big thank you. This has been an example of constructive cooperation, and I hope the outcome will be successful. I am convinced it will be.
Mr President, I join my colleagues in thanking the rapporteur for the tremendous work she has undertaken on this report.
This report and the mechanism by which we are getting it through Parliament is the best example of cooperation that there is between the institutions. Because of the time-frame within which we are now working during the Irish presidency, in particular with regard to the upcoming elections in June, it was necessary to find a compromise and a consensus, which may not be suitable for everybody, and may not cover all the individual points that each Member wanted to see covered, but does allow for legislation to be put on the books to ensure that workers are protected in these new risks to which they are exposed.
When we look at the advancing use of technology, in particular the dangers that may emanate from that technology, it is essential that this Parliament, and indeed the European Union as a whole, is seen to be able to respond quickly to those new innovations, as well as those new risks.
What we have before us is a compromise package. In recent weeks the Committee on Employment and Social Affairs tabled five amendments which have been taken on board by Coreper and by the Council as a whole under the guidance of the Irish presidency. This will allow us to bring forward this legislation into the domain of workers' rights, following on from a very proud and strong tradition of this House in ensuring the protection of workers under health and safety legislation.
I would like to welcome Commissioner Dimas to his new position. I know it is very difficult for someone coming into office in such a short space of time. I wish him well in his office and promise my cooperation and that of my Group in his work in the coming months. The health and safety of workers must be to the forefront of all our legislation. Of course it is important that we try to put in place rules and regulations with regard to competition and competitiveness to ensure that workers can have jobs, but as well as having jobs, they must be good jobs with real rewards and real protection. It is only when we meet all these criteria that we can truly say that we have worked properly on behalf of all the citizens of the European Union. I commend this report to the House. I would ask all Members to endorse it and to support it so that we can move forward in this era of cooperation.
Mr President, Commissioner, we have been looking forward to being able to put questions tomorrow in the committee. It is of course a great pleasure after so many years to be able to put the finishing touches to this directive. There is no doubt about that. The directive has been in preparation for an incredibly long time, and I am also delighted to commend it to the House tomorrow. It is also good that, unlike the other directives on physical agents, it is not full of transitional periods, possible dispensations and a host of exemptions. This is something I think we can learn from when preparing the future directives in this area.
That being said, I must say how disappointed I am that the directive does not in any way mention the long-term effects of electromagnetic fields. I am aware that there are problems in showing the connection between exposure and the development of cancer. I think, however, that our legislation has to be influenced by the fact that we at present see a number of examples of people who worked with radar in the seventies and eighties and who now appear to be following a pattern of developing cancer. I find it disappointing that this is not mentioned at all in the directive.
I think that, at some time or other, we must take account of the fact that there is also a precautionary principle in this area. If we begin to see a pattern in those cases whereby, after 20 or 30 years, people develop cancer, we should do something about the fact. I should therefore like to ask you directly, Commissioner, whether I heard you correctly and whether you do in fact interpret Article 11 of the directive as saying that the Commission undertakes to present a new proposal as soon as there is new knowledge of the long-term effects of electromagnetic fields. I should be very glad if the Commission could confirm this. I think it is very important for the next Parliament to have a practical basis on which to proceed further.
. – Mr President, I merely wished to say that, in the last point, I repeated that scientific developments on the long-term effects will be assessed and, of course, any further initiatives will be examined on the basis of this scientific knowledge.
Thank you very much Commissioner.
I too wish to take this opportunity to congratulate you on your appointment and to welcome you to this Chamber.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0161/2004) by Mrs Kratsa-Tsagaropoulou, on behalf of the Committee on Women's Rights and Equal Opportunities, on the common position adopted by the Council on 6 February 2004 with a view to the adoption of a Decision of the European Parliament and of the Council establishing a Community action programme to promote organisations active at European level in the field of equality between men and women.
.  Mr President, Commissioner, I am sure we all welcome the fact that the Council, along with Parliament, has acknowledged that promoting equality between women and men requires, in practice, a range of measures, a structured programme, the involvement of civil society and, most importantly, the involvement of women’s organisations and financial support for these.
As one of the founders of the European Women’s Lobby, I acknowledge that its primary role is to promote equality between women and men. I am pleased to see, however, that, as I have been advocating for many years, there are other women’s organisations outside the lobby, which are active at European level in the field of promoting equality between women and men and which are similarly worthy of support.
Our rapporteur, Mrs Kratsa, for whom I am deputising today, did not have an easy task, either in the Committee on Women’s Rights and Equal Opportunities, or at first reading here, to persuade people that European women’s organisations outside the lobby should not suffer discrimination. Nonetheless, an agreement has finally been reached with the Council to ensure that the various women’s organisations active at European level are accorded equal treatment. The European Women’s Lobby does not have a monopoly on representing, or on coordinating, women’s NGOs.
It is, therefore, only right and proper that other organisations should also receive an annual operating grant in the framework of the Community action programme, covering the period from 1 January 2004 to 31 December 2005. This Community action programme is open not only to the twenty-five Member States, but also to member countries of the European Free Trade Association, and to Romania, Bulgaria and Turkey, who are waiting in the wings to become EU Member States.
In light of this, Mr President, I feel distinctly underwhelmed by the financial envelope for carrying out this programme – EUR 2.2 million over two years – especially given that in the financial provisions, there is a restriction that states, and I quote, that ‘annual appropriations shall be authorised by the Budgetary Authority within the limits of the financial perspective’.
In order not to delay any further the adoption of this decision, which should have been adopted before 1 January 2004, when it came into force, I should like to ask you, on behalf of Mrs Kratsa, to endorse her position and adopt this text, which she negotiated so skilfully with the Council, without any amendments.
I should like to recall the most important aspects of these texts: the transfer of the European Women’s Lobby from the first part to the annex; the setting of identical cofinancing rates for other organisations active at European level as for the European Women’s Lobby; the non-application of degressivity to the funding of women’s organisations that do not belong to the European Women’s Lobby; and an annual operating grant to support the implementation of the permanent work programme of the women’s organisations. This is a good thing and I welcome this agreement. I trust that the Members of this House, as Mrs Kratsa wishes, will give their approval to this text that she negotiated with the Council, as it is acceptable to everyone.
. – Mr President, I am delighted to see that progress has been made, within the framework both of the Council and the European Parliament, on the proposal in question and that we have now reached the final stage of its approval.
The proposal is designed to provide a legal basis for continuing financial support for organisations working at European Union level to promote equality between men and women. It is designed to increase legal clarity and transparency when granting subsidies in accordance with the new financial regulation. The present proposal forms part of a package of seven decisions which provide specific legal bases, from 2004 onwards, for subsidies which are currently funded on the basis of administrative operating appropriations.
I should like to congratulate Mrs Kratsa on her report and Mrs Lulling on her presentation of it and the Committee on Women’s Rights and Equal Opportunities for their work and proposals, most of which have been incorporated in the Commission’s amended proposal.
We support the common position proposed by the Council in that it responds to the Commission’s main objectives and incorporates most of your amendments. It is very positive that the institutions worked closely together and arrived at a joint agreement on the basic issues of the duration of the programme and the level of central funding at the tripartite meeting in November 2003.
We all agree that the organisations in question play a crucial role in promoting Community policies in the area of equality between men and women. It is important to safeguard the continuation of and avoid obstacles to Community support for the organisations in question. Due to the delay in approving this decision, the amendments relating to the transitional clauses need to be included in the final decision, as agreed at the conciliation meeting last November.
Mr President, it may be said that, unlike everyone else, I have thought it important to take the floor at this second reading. It is quite simply because I want to take the opportunity to praise the work done by the European Women’s Lobby. It is of course important what the European political parties do to promote women in the decision-making processes and in all possible other areas. I believe, however, that it is also safe to say that, if the European Women’s Lobby were not active in this area, it would be much more difficult to push through a number of gender equality initiatives.
In particular, I think there is good cause for emphasising the need that exists for the European Women’s Lobby in connection with enlargement to include the new Member States, which quite obviously have other gender equality traditions than ourselves in the current Member States. It is important for the Women’s Lobby, together with the organisations of MEPs in the individual nations, to be active so that we can continue to pursue the work concerning women, even though there are cultural differences between the new and old EU countries.
I do not think that the Commission wishes to respond.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0155/2004) by Mrs Prets, on behalf of the Committee on Women’s Rights and Equal Opportunities, on the proposal for a Council directive implementing the principle of equal treatment between women and men in the access to and supply of goods and services.
. – Mr President, honourable Members of the European Parliament, the European Union has been fighting for equal treatment of men and women for nearly fifty years now and it has made a great deal of progress in the employment sector, with the introduction of legislation to safeguard equal pay and equal working conditions.
Of course, legislation cannot resolve all the problems and a great deal still needs to be done in order to wipe out pay differentials between men and women. In 2000, the Commission announced in the social policy agenda that it would examine discrimination outside the labour market. This idea was supported by the European Council in Nice, which called on the Commission to strengthen rights relating to equality by approving a proposal for a directive on the basis of Article 13 of the Treaty.
Before a detailed proposal was drafted, broad consultations were held with the Advisory Committee on Equal Opportunities for Men and Women, on which all the Members States and the social partners are represented, together with the insurance and other sectors, the European Parliament and civil society.
You have this proposal before you. Following the example of the earlier directive on ethnic discrimination, the present directive focuses on the basic sector of access to goods and services, where there was evidence of unequal treatment of men and women and where it is known that legislation can change the situation. Consequently, the present directive will mainly cover financial services which often require women to have a guarantor in order to obtain a loan, but not men. Similarly housing, where single parent families, mainly women, face greater difficulties than men in renting accommodation and, of course, the insurance sector, mainly the car insurance, life assurance and pension sectors, as well as health insurance.
The proposal to ban discrimination between men and women with regard to access to goods and services is equivocal to the Council, Parliament and society in general. It is equivocal because it questions established ideas in relation to the treatment of men and women, because it maintains that there are factors more important than gender when calculating premiums and because it implies that the approach which most insurance companies use today is basically unfair.
This is, however, an important step for the principle of equal treatment and it will change the lives of both men and women throughout the whole of the European Union.
– Mr President, Commissioner, thank you for what you have just said, which makes us very optimistic that we will be able to get rid of the unequal treatment that exists in the insurance sector.
The preparatory work has been very hard work and very long, but it has brought us at last to the point where we can vote on the report. This proposal for a directive was announced as long ago as June 2000, when it featured in the Commission’s social policy agenda and was called for by the Heads of State or Government at the Nice European Council in December 2000. Four years on, the same gentlemen are still around and, now that the draft of such a directive is on the table, they are opposing it. It took three years before, in September last year, a proposal was submitted, and this, too, was given a very rough ride by the Commission. Then, in September 2003, I, as rapporteur, organised a public hearing in order to gain broad public support for our cause.
This hearing was very interesting and gave rise to some exciting developments, including the discovery of how questionable are the often-quoted statistics on the basis of which it is possible to charge women higher insurance premiums. In the United Kingdom, for example, the lowest life expectancy for both men and women is in Manchester, while men’s life expectancy is highest in West Dorset and women’s highest in West Somerset. This exactly parallels the way in which men in the former East Germany live longer than men in the West, and the East-West divide, in terms of life expectancy, that exists in Austria. What this means is that gender is certainly not the only factor in this; I believe that our approach to this equality directive cannot be based on economic factors to the exclusion of all others, and that this involves a purely political decision, the political will to declare ourselves in favour of equality or against it.
We also found it very regrettable that the final Commission proposal for a directive took no account of education, decision-making processes, and the content of media and advertising. This leads me to agree with my colleague Mrs Swiebel’s view that, while a progressive approach is certainly not the best solution, it may well be the first manageable one. This directive is very feeble in comparison with the existing directive on the principle of equal treatment on grounds of race, which goes much further in its demands. So let me thank Commissioner Diamantopoulou for taking this important step, while, at the same time, encouraging the Commission – through you, Commissioner Dimas – to delay no longer in adopting further proposals on comprehensive measures to combat sexual discrimination and to guarantee de facto equality in areas other than employment.
This directive is explicitly founded upon Article 13, inserted by the Treaty of Amsterdam in 1997, and I do not share the view of certain members of the Committee on Legal Affairs and the Internal Market that it should have Article 95 as its basis. Were that the case, I believe that it would have permitted access to the internal market in purely economic terms, and I am not sure that the Council would have allowed Parliament the power of codecision over it.
What is crucial – it is indeed at the heart of this report – is the actuarial factor, on which the insurance lobby has based its arguments, and which is the starting point for most of our differences. Gender must not be used as an actuarial factor in calculating premiums and benefits. To use gender as an objective factor is discriminatory, as gender is not freely chosen; women and men are born as what they are. For example, I have learned from many discussions that women in the insurance sector, and not just insurance companies themselves, defend the idea that women alone should bear the costs of pregnancy, justifying this by saying that they too, use medical services. As all women pay the same amount, there is solidarity between women who have children and those who do not, but what about men, who do, after all, have some part in women becoming pregnant? At the moment, family policy is a big thing; demands are made for families to be supported and we are told that we need more children to be born, economics ministers trumpet aloud improvements to family policy while, at the same volume, proclaiming their opposition to this directive. This goes to show that family policy, just as much as women’s policies, is very often no more than a way for our male politicians to get themselves off the hook, with their fine words left hanging in the air while none of the things that are promised actually materialise.
I would like to clarify that the calculation of premiums on the basis of risk is to continue to be possible, but that gender must not be included as a factor in these calculations. Using gender or race – both of them factors outside the control of the individual – as a factor in calculating premiums amounts to discrimination.
.  Mr President, as the rapporteur has already stated, this directive puts an end to the persistent form of sex discrimination, known as statistical discrimination. In statistical discrimination, the average differences, established at a given point in time, between groups, in this case groups of men and groups of women, are made absolute as permanent assessment criteria for individuals.
Unfortunately, this statistical discrimination still occurs very frequently in the private insurance industry in a number of countries. However, the essence of insurance is about sharing the risks. Judging people on a characteristic over which they have no control must be considered discrimination. The apparent logic of taking into consideration the difference between men and women by the insurance industry is a remnant of times gone by – taking the easy option. We have to fight this as a matter of principle. The opponents are fighting a rearguard action. I am therefore pleased that such a large majority on the Committee on Women's Rights and Equal Opportunities has approved Mrs Prets’ report, and I hope that the plenary will do likewise.
We are, however, waiting for the next step, which will put a stop to the so-called hierarchy of equality. European anti-discrimination legislation is a patchwork which itself discriminates between the different grounds of discrimination. Consequently, different groups are given different levels of protection. Why is race discrimination prohibited by EU legislation in the areas of education and social services, while sex discrimination in those areas is not? And why has in this area and that of social security no provision been made for discrimination on the basis of age, disability and social orientation?
We are looking forward to the Commission's promised Green Paper about the future of anti-discrimination legislation as a whole, and subsequently to new reparation legislation. After all, a hierarchy of equality is not acceptable in the European Union, which reportedly wants to be a community of values.
– Mr President, Commissioner, ladies and gentlemen, warm thanks, first of all, to our rapporteur Mrs Prets; I think we all agree on the basic premise that the fight against discrimination on the grounds of gender deserves our wholehearted support.
We should not, however, allow this concern to deflect our gaze from the problems that this directive engenders. In essence, it has to do with the insurance sector. The Commission, along with many Members of this House, takes the view that gender should no longer be taken into account when calculating insurance premiums, claiming that this is intrinsically discriminatory.
A majority on the Committee on Legal Affairs and the Internal Market disagrees with this approach; the fact is that calculating risks is what insurance companies do, and where there are different levels of risk, these may be taken into account. To take one example, in private old age pensions insurance, insurers take account, in their calculations, of the tendency of women to live longer than men can expect to do. I do not see that as intrinsically discriminatory; it is one of the factors that may be taken into account when working out the contributions. Another example is to be found in motor insurance; according to the statistics, it so happens that women cause fewer accidents than do men, and so insurers charge women lower rates. I do not think that is discriminatory; that is the application of mathematics, which cannot simply be abrogated by legislation.
The one exception I would make is in the case of maternity and pregnancy, where I do not believe there should be any difference between men and women when it comes to the costs. This is an area where both sexes, of course, share responsibility, and the Committee on Legal Affairs and the Internal Market has therefore decided that they must be treated equally in this respect.
What leads me to oppose this directive is the fact that it stands for massive interference in people’s private affairs. I am opposed to the introduction of unisex tariffs, and I hope that the amendments that our group has resubmitted will be supported by a majority of the plenary tomorrow.
Commissioner, Mr President, ladies and gentlemen, I should like to express my support for Mrs Prets’ report, which is of major importance to women. Indeed, non-discrimination between persons is one of the common principles of the EU and its Member States. We are not asking for money, as many seem to suggest; what we want is respect for European values and for the treaties. Nor – contrary to certain people’s frequent apparent accusations – are we asking for special privileges.
Parliament’s opinion must not be drawn along party political or partisan lines, but must be a political act in the cause of greater respect for gender equality. We had for a long time hoped for a more wide-ranging directive, encompassing numerous fields in which to promote gender equality. The directive before us, however, is somewhat limited, yet is very important for equality between persons, and in itself represents a step forward. We expect that this directive will bring greater solidarity and equality between the sexes.
I should like to emphasise that we must oppose any discrimination based on criteria over which people have no control, such as sex, race, ethnic background and age. This proposal for a directive does not target the calculation of premiums according to risk, but is solely concerned with the inclusion of sex as a factor in this calculation by the insurance companies. Excuse me, but I am a woman and I do not believe that my gender constitutes a risk. Other factors connected with lifestyle, irrespective of gender, can be taken into account in the calculation of certain types of insurance. I should also like to underline that the right to equality between women and men is an individual right that belongs to both women and men as individuals and not as members of a group.
There are those who put forward arguments designed to alarm our female citizens. Before I make a quick synopsis of the possible implications of the directive, I must emphasise that possible, not probable, reductions or increases in certain areas of insurance will only be applicable to new policies and not, as some would have us believe, to existing ones. Furthermore, not only does this directive concern women, it also concerns men. It will therefore affect insurance premium calculations for men, as well as other areas covered by this directive, namely access to and supply of goods and services. Equality in the access to and supply of goods and services is essential. Even today, in our civilised societies, discriminatory practices remain commonplace. It is normal to see posters specifying that an apartment can only be rented either by men or women; and to see places or services that are only accessible to one of the sexes.
We have previously debated the subject of equal treatment between women and men in the field of cooperation and development. The report concerned, which was intended to make it possible to strengthen the role of women and to combat discrimination between men and women in third countries, is an example that we must follow here, in our own back yard.
There are those whose amendments are aimed at removing all of the directive’s substance. I hope that this will not happen when it comes to the vote, and that we will approve this report. I also hope that the EU and the Member States will put this directive in place and enforce it. While EU law lays down the principle of equal treatment between women and men – and a directive has already been adopted to this end – this principle has always proved difficult to implement in practice. Good will is all very well, but there is still disparity between men and women in the job market. Such inequality, however, is now criticised as a hindrance to European competitiveness and to achieving the Lisbon objectives, as stated in the Commission’s latest report on equality between men and women.
Mr President, Commissioner, I hope that during the coming legislature, the Commission will table a directive that plugs the gaps of non-discrimination between women and men in fields not yet covered. I especially hope that tomorrow Parliament will send a strong and clear signal affirming non-discrimination and the equality of women and men.
Mr President, I would like to congratulate Mrs Prets on her report and to thank her for her cooperation in respect of the opinion from the Committee on Employment and Social Affairs.
I can understand the concerns of the insurance industry. The proposal will bring considerable changes to its practices and at present it is uncertain as to how to go about implementing these changes. Understandably, industry never likes uncertainty. However, I do not understand industry's argument that the current use of gender to differentiate premiums and benefits is not discriminatory because it is based on objective factors. Even if it is the case that on average young men have more car accidents than young women, or that on average women live longer than men, this is not true of all individuals, and these individuals are disadvantaged accordingly.
In any event, the existence of objective differences, whether between individuals or groups, is not of itself sufficient grounds for according them unequal treatment. There must be a sound political justification for doing so. I have to say that in the 21st century I do not believe that such a justification can be provided where the routine provision of goods and services to men and women is concerned, any more than it could be where other such socially constructed groupings were involved. If I speak with some feeling on the matter it is because, on several occasions in my own life, I have experienced the kind of discrimination that this directive is intended to prevent. I do not want to see new generations bearing the same scars.
I would ask insurance companies to look to see whether the changes might not actually afford opportunities to them. I would not willingly purchase an annuity because I do not believe it would offer a financially advantageous way of arranging my affairs. Perhaps I am not the only woman who feels this way.
Mr President, as long ago as the 1960s, I was fighting for equality between women and men and against any discrimination based on sex. I have been fighting since 1963 for equal treatment and opportunities between men and women, in women’s organisations, at national and at European level, and most of the time as president. I cannot, therefore, be accused of not promoting the implementation of the principle of equality between men and women by directives covering all fields.
I also, therefore, believe that there is a real moral and legal obligation to support this proposal for a directive establishing equal treatment between women and men in the access to and supply of goods and services. In politics, however, nobody is forced to do what is impossible or absurd.
Unfortunately, the Commission’s proposal does not take account of the fact that in the field of insurance there is a further directive that requires insurers set sufficiently prudent premiums, taking into account all future commitments. It is a fact that for certain risks, sex – I prefer to use the term gender – is an objective criterion that insurers must take into account in determining the level of liability that they are to accept.
We cannot, therefore, prohibit insurers from taking sex into account on prudential grounds in the actuarial risk calculation, even if the premium does not eventually vary from one sex to the other. Given that all those insured, regardless of sex, are primarily interested in the financial viability of insurance, we have tabled amendments to take account of this concern.
Like the Commission, we wish to lay down the principle that the use of sex as a determining and discriminatory factor in the calculation of premiums for insurance purposes must be prohibited for new contracts concluded after the directive has been adopted. We would not accept retroactive legislation to cover existing contracts. We would, however, allow sex to be taken into account according to objective, verifiable and transparent criteria, to be monitored by the Member States, for actuarial calculations. This makes sense and is in the interests of all insured parties, especially since, as the Commission says in its short justification, ‘there is little evidence of the existence of consistent discriminatory practices in the area of the access to or supply of goods and services’.
The Commission says, in fact, that in the setting of rates, insurance companies should take into account criteria other than sex, such as lifestyle, behaviour or professional status. I doubt whether such practice would be compatible with respect for private life, quite apart from the fact that it would cause new and manifold forms of discrimination between men and women.
Mr President, I do not see why we have to include provisions in this legislative text regarding sexual harassment. I really do not see how I could be harassed when buying a commodity or service. I do not believe, for example, that the chemist would harass me for buying condoms or Viagra for my husband or my boyfriend. I would not do this, as I do not have either, but let us drop all of these politically correct elements that are a waste of space in a legislative text.
Mr President, if there had been any doubt that this proposal for a directive were also about men and money, there was, in any case, no longer any such doubt when a number of jacket-clad men appeared on the rows furthest to the back during the discussion of this subject by the Committee on Women’s Rights and Equal Opportunities. It was quite legitimate that they should be there, but also very instructive because, when it boils down to it, the proposal is about rectifying a situation in which women pay more, and obtain less, than men when it comes to life assurance, pensions etc.
When they came to my office with views opposed to the proposal, a number of insurance people said that they just wanted to see a fair system. It set me thinking about what is really meant by fairness. Their conception of fairness was obvious. It was quite fair that there should be solidarity among women and solidarity among men. This means, for example, that women who cannot have children have to pay for those who can, while, from this insurance point of view, the children’s fathers do not participate in any form of financial solidarity at all. I am of course in complete disagreement with the insurance industry. Equality is a fundamental principle in the EU. It is there in the existing Treaty and occurs again in the new draft constitutional treaty. It is also stated that the EU must take initiatives to remedy situations in which these principles are not being complied with.
I should therefore like to thank the former Commissioner for the work she has done in this area, and I now hope that it will get through the European Parliament and, subsequently, the Council. I should like to say that, in my view, there is much more at stake than just this proposal, for it is in reality the future of the EU that is at issue. The proposal demonstrates whether there is a link between words and action. When women now look at the ‘family photo’, it is difficult for them to identify with the EU they see there. If – and this can perhaps be excused – we in the Commission, the Council and Parliament show that we cannot even remedy an area such as this, there is no chance of getting women also to vote in favour of the future EU.
Mr President, Commissioner, ladies and gentlemen, I should first like to remind the House that we have been waiting a long time for this directive. The point has already been made that the directive to combat racism and discrimination based on ethnic origin was approved in the year 2000 – some four years ago. It could be that nobody is interested in this issue; it could also be that this is simply an extremely tricky one.
It also appears to me that the Commission had a great deal of difficulty in reaching this agreement. The programme should have been much broader and should have encompassed education and the media, yet all of this is absent from the final draft. I regret this, given that we are not satisfied with the replies given regarding the media and discrimination in the media, which consisted of saying that self-regulation is sufficient, and that we have been told so by those who work in the sector. I feel that all of us here can confirm, with regard to our own countries, that self-regulation is not sufficient. The ‘Television without frontiers’ directive also contains provisions to combat sexism in the media. The reality of the situation, however, leaves something to be desired.
The area before us – that of housing, insurance, goods and services – is important; having listened this evening and read this report and draft, we realise how difficult it is to combat these forms of discrimination. Against this backdrop, I do not wish to complain, but rather to take satisfaction from the fact that Europe is achieving more than each of our countries in terms of addressing an extremely tricky issue, namely, fighting against stereotypes in the criteria used to calculate premiums or in types of insurance. I think it is tremendous that Europe is able to devote its attention to problems such as these.
Some speakers have suggested that, in actual fact, we are far from achieving our goal, that stereotypes still prevail, that we are content to use stereotypes rather than, as has been said time and again, to consider a range of contributory factors that would enable us to address more appropriately the difficulties that people have in the area of insurance. This is all too true. I feel that it is imperative that we combat stereotypes in the area of insurance underwriting and risk assessment.
It has been said that women are the ones who lose out. Men might say, from their point of view, that they do not all wish to be seen as road hogs and bad drivers. It is, consequently, both men and women who will be affected if we manage to achieve equal representation in the area of insurance.
– Mr President, ladies and gentlemen, we, too, welcome the Commission proposal and the report that Mrs Prets has produced on behalf of the Committee on Women’s Rights and Equal Opportunities, even though we do find it very much to be regretted that both fall far short of what had been expected, in that such important areas as education, the media and advertising have been left out. We nevertheless believe that this proposal puts plenty of wind in the sails of equality for women and men in the EU. The removal of these inequalities in services was long overdue, and, with this report, we have set up a landmark for equality policy.
It is hypocritical and unfair for the private insurance sector to make threatening gestures; it is merely trying to promote panic among consumers and its customers. As has already been said, it is far better to include other risk factors in calculations. It is lifestyle that is crucial to life expectancy. We know from studies in the USA that 86% of us live for the same length of time. Just as nobody thinks in terms of discriminating on the grounds of ethnic origin, there must be no discrimination on the grounds of gender. Now of all times, when the adoption of a European constitution is about to be adopted, it would be a mockery for us to fail to push forward the equality that it – as has already been said – has as one of its core values. Although I see the Commission’s proposal for the progressive removal of discrimination as something of an admission of its inadequacy – we would have liked more than that – I do believe that, when we vote, we have to send a clear and unambiguous message in support of equality policy and against discrimination. The principle of equality must count for more; after all, even private insurance companies are bound by it, and it is intolerable that these should use unacceptable forms of discrimination as a means of securing themselves a competitive advantage over statutory insurance schemes.
I would like us to be seen by the whole world as a beacon for equality policy; I want the EU, being such a great economic area, to set up a landmark, and our vote to carry a clear message.
Mr President, this proposal is about the equal treatment of women and men in access to, and supply of, services, particularly about the actuarial problems in insurance services. It is therefore not logical for the Committee on Women's Rights and Equal Opportunities to have been allocated this report. It has replaced the principle of equal treatment by equality of men and women, but that is not the issue. The consequence of this change is that the text lacks coherence. For example, Amendment No 19 stipulates that there shall be no sex discrimination, including less favourable treatment, also as a result of paternity.
There should also be equal treatment in the insurance industry, so that life expectancy on the basis of sex alone should no longer play a role in calculating insurance premiums. The calculation of risks on the basis of life expectancy is based on outdated information and according to other male and female role models. The premiums should therefore be based on solidarity between men and women. The fact is that there is a greater variation within the group of men or women than there is between men and women. There is, admittedly, a significant difference between men and women statistically speaking, but this can be explained historically. In the future, the increasing similarity in lifestyle and occupational pursuits will mean that this statistically significant difference will not necessarily continue to exist.
Mr President, as a woman, I have always been proud of what the European Community has achieved in the area of equal treatment of men and women. In that respect, we have played a pioneering role, certainly as regards the equal treatment in what – for the sake of convenience – I should like to call the working and professional environment. That has not always been the case. Now that we have a legal basis enabling us to go one step beyond the professional and working environment, I think we should do this.
I do welcome the fact that, in terms of tax law, the Commission provides, at least at the moment, for temporary derogation. I believe that to be important, because where tax law is concerned, we move into the realms of family policy, and I think that we should continue to give the Member States free choices in that field.
Understandably, the insurance industry has asked for a derogation to be put in place for them, because the proposal requires them to make huge adjustments. I would, however, ask them to understand that we nevertheless want to include insurance in the scope of this directive. I accept the legal argument that, strictly speaking, the unequal treatment of what is different does not amount to discrimination. This, however, should not stop us from taking positive steps in order to establish the equal treatment of men and women in the broad sense of the word, in society. That, therefore, means that we need to go beyond working and professional regulations and in that sense, I can also largely support the Commission's proposal.
Mr President, in this debate, four key issues must be raised. The first is the delay in tabling a proposal for a directive, as has already been mentioned here, to prohibit discrimination based on sex in fields other than work. This was announced in the social policy agenda in June 2000 and we have repeatedly called for such a proposal in various reports approved by Parliament. We deplore the fact that pressure and resistance on the part of various interested parties, in particular the insurance and media sectors, have delayed its passage.
The second issue concerns the vastly reduced scope of the proposal presented by the Commission, which covers only access to goods and services and the supply of these, and excludes other fields, such as media and advertising content, education and decision-making processes. This is an appalling state of affairs, particularly when one sees the discrimination that persists in the media, in advertising and in decision-making processes. Other areas, such as vocational training and social security, are covered by other directives, although we must look again at these areas in order to improve the content and to eliminate discrimination based on sex in all areas, particularly in occupational social security schemes.
The third is the need for mechanisms to ensure that the principle of equality is applied on the ground. This principle has already been set out in previous directives, but is still not being implemented. We therefore support the inclusion of some practical measures that will ensure that this principle is applied more effectively.
The fourth question concerns the need to eliminate discrimination in services that are essential to ensuring women to live on an equal footing with men on a day-to-day basis. Unequal treatment between women and men must be prohibited in all areas of the supply of goods and services. It is unacceptable that insurance companies include gender as a factor in risk calculations or that banks discriminate against women when granting credit. The rapporteur, whom I should like to congratulate on her work, states that the right to equal treatment belongs to the citizen as an individual and not as a member of a group. The ways in which insurance companies analyse risk, premiums and payment deadlines in terms of groups and of male and female averages, are, therefore, unacceptable. This does not mean, however, that we should not be proactive in eliminating inequality and in promoting equality between men and women. This is a tentative and incomplete step, which I hope will be approved tomorrow and will accordingly become a EU directive. We must strive to fully implement, at the earliest possible opportunity, the processes that are still lacking.
. – Mr President, ladies and gentlemen, I have followed these interventions with a great deal of interest and I should like to thank the Committee on Women’s Rights and Equal Opportunities, as well as the Committee on Legal Affairs and the Internal Market, the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs and the Committee on Employment and Social Affairs for their contributions to the report being debated. I should like to congratulate Mrs Prets on her excellent report, which proposes numerous improvements to our proposal and gives it greater clarity and greater cohesion with previous Community directives. In particular, we welcome the amendments which bring the Commission proposal into line with Directive 2000/43 on racial discrimination or Directive 2002/73 on equal treatment for men and women in employment. I refer to Amendments Nos 3, 4, 5 part three and part four, 6, 7, 8, 12, 17, 20, 23 part one, 25 part one, 27, 30, 31, 32, 33 and 43. I should also like to thank the Committee on Women’s Rights on its proposed Amendment No 15, which clarifies the dividing line between private pensions and occupational pensions, which are covered by existing directives on employment.
The above amendments are also in keeping with the discussions held in the Council. We cannot support a number of other amendments, even though they are constructive, because they deviate from similar provisions in current directives and because we believe that it would be preferable to maintain the same approach for reasons of cohesion. I refer mainly to Amendments Nos 16, 19, 21, 24, 25, 28, 29, 34 and 40. Nor do we agree with the abolition of the exceptions for which provision is made in Article 1, paragraph 3, given that it is necessary to maintain a limited number of exceptions if the directive is to be applicable in practice. I refer to Amendments Nos 9 and 13. Nor can we support the amendments which extend the proposal to the education, mass media and advertising sectors. The Commission proposal focuses on a specific sector, the goods and services sector. As such, it is a step by step approach to a sector in which, as everyone knows, there is a great deal of gender-based discrimination which can be wiped out with a binding legislative act.
We recognise that the representation of the sexes in the mass media and advertising raises serious questions regarding the protection of the dignity of men and women and that, in the education sector, girls and boys are often discouraged from following non-traditional paths, but other complicated issues also arise, such as the freedom of means of communication.
Consequently, the Commission considers that, in order to deal with them, a binding legislative act is not appropriate at the present stage. I refer to Amendments Nos 38 and 39. Finally, as far as Amendments Nos 35 and 36 in Article 4 of the proposal are concerned, we cannot agree to amendments designed to allow the use of gender-based actuarial factors. The use of gender-based actuarial factors is not compatible with the principle of equal treatment and cannot therefore be justified objectively. Such actuarial factors make broad generalisations about all men and all women and cannot be justified. They reflect statistics on the average population, but these statistics are misleading because they conceal the fact that other factors relating to life style are more important than gender. In fact, studies have shown that 86% of men and women have the same life expectancy. In this group of 86%, a woman is treated differently from a man under the same conditions, purely and simply because an inaccurate generalisation is made about the life expectancy of all women. This practice infringes the principle of equal treatment and, as such, cannot be justified by a statistics-based generalisation.
Nonetheless, we welcome the fact that the proposed amendment recognises that the cost of pregnancy in life assurance should be borne by men and women equally, in order for there to be compliance with the principle of equal treatment.
As regards Amendments Nos 10, 22 and 41, which propose on the one hand, a reduction in the transitional period of six years provided for in Article 4 for gender-based actuarial factors and on the other, stricter monitoring requirements during that period, we do not agree with them because we believe that we cannot expect the insurance sector to adapt from one day to the next and because we consider that the additional six-year period provided for in Article 4 is needed in order to develop working methods for using other, more accurate factors than gender.
Nonetheless, we hope that, at the end of this period, the insurance industry will have no problems applying the principle of equal treatment and European consumers will reap the relevant benefits.
As regards the amendments which propose replacing the term ‘application of the principle of equal treatment of men and women’ with the term ‘application of equality between men and women’ throughout the proposal, we cannot support these amendments because this would go beyond the legal basis of Article 13 of the Treaty. Article 13 authorises the Community to take action to combat discrimination, in other words to safeguard the equal treatment of men and women. It does not grant it wider powers to promote equality or to guarantee full equality in practice. Although Article 3, paragraph 2 of the Treaty makes provision for the Community to aim to promote equality between men and women in all its activities, this provision cannot change the nature of the legal basis of Article 13 of the Treaty. I refer to Amendments Nos 1, 5 parts one and two, 11, 18, 23 part two and 42.
Finally, Mr President, regarding the last proposed amendment, Amendment No 45, which proposes that the Member States engage in dialogue with non-governmental organisations working to combat discrimination and the social partners, we agree in principle but we believe that the wording should be broad enough to cover all the agencies involved, because there are other organisations which represent social agents, such as consumer associations, social organisations and so on.
I am sorry I had to overrun my speaking time, but at least the good news is that we see that we men shall live approximately the same number of years as women.
By all means, Commissioner. You have made full and wise use of your speaking time.
Mr President, the Commissioner said that he could not accept our Amendments Nos 35 and 36. He is doubtlessly aware that there is an ‘insurance’ directive, specifically devoted to insurance, and that Article 18 of this directive requires that insurers calculate sufficiently prudent premiums taking account of future commitments. I should like to ask the Commissioner if the Commission has checked, with the legal service, whether the proposals before us are compatible with the ‘insurance’ directive.
. – Mr President, as far as these arguments are concerned, I should like to say that the objective of the directive is to apply the principle of equal treatment of men and women. The use of gender-based actuarial factors is not compatible with the principle of equal treatment and, consequently, must be abolished within the framework of the directive. That is why the present directive is based on Article 13 of the Treaty, in a bid to combat gender-based discrimination.
The objective of the directive is not to legislate to regulate the operating terms of the internal market and, as such, Article 95 is not a suitable legal basis.
Thank you for that clarification of the law, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(1)
The Commission can accept the following amendments: 2, 3, 4, 7, 9, 12, 15, 16, 17, 18, 19, 20, 21, 23, 24, 25, 26, 27, 29, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 44, 45, 46, 47, 48, 49, 52, 53, 54, 55, 56, 57, 58, 60, 61, 62, 63, 64, 65, 66, 71, 72, 73, 74, 77, 78, 80, 81, 82, 83, 84, 85, 86, 87, 88, 90, 94, 95, 96, 97, 99, 100, 101, 102, 103, 104, 106, 107, 108, 111, 112, 114, 115, 118, 119, 120, 121, 122, 123, 124, 125, 126, 128, 137, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 157, 158 and 164 to 209.
The Commission cannot accept the following amendments: 1, 5, 6, 8, 10, 11, 13, 14, 22, 28, 30, 31, 43, 50, 51, 59, 67, 68, 69, 70, 75, 76, 79, 89, 91, 92, 93, 98, 105, 109, 110, 113, 116, 117, 127, 129, 130, 131, 132, 133, 134, 135, 136, 138, 156, 159, 160, 161, 162 or 163.